Case:18-01433-EEB Doc#:1 Filed:12/28/18 Entered:12/28/18 15:06:17 Pagel of 72

B1040 (FORM 1040) (12/15)

 

(Instructions on Reverse)

ADVERSARY PROCEEDING COVER SHEET

ADVERSARY PROCEEDING NUMBER

nS=01453 EER

 

 

PLAINTIFFS

James M. Rallo

DEFENDANTS

Randy Barrientez

 

ATTORNEYS (Firm Name, Address, and Telephone No.)
The Klug Law Firm, LLC/Noah Klug, #89163

PO Box 6683, Breckenridge CO 80424
970-468-4953

ATTORNEYS (if Known)

Shilliday Law, P.C./Robert J. Shilliday, #35595
1888 Sherman St., Ste. 760, Denver CO 80203
720-439-2500

 

PARTY (Check One Box Only)

3 Debtor o U.S. Trustee/Bankruptcy Admin
é Creditor a Other
0 Trustee

 

PARTY (Check One Box Only)

4 Debtor o U.S. Trustee/Bankruptcy Admin
O Creditor 0 Other
O Trustee

 

CAUSE OF ACTION (WRITE A BRIEF STATEMENT OF CAUSE OF ACTION, INCLUDING ALL US. STATUTES INVOLVED)

Complaint under 11 U.S.C. 523(a)(4) to except debt owed by Debtor to Plaintiff from bankruptcy discharge. Core
proceeding under 28 U.S.C. 157(b)(2). Jurisdiction under 18 U.S.C. 1334 and 11 U.S.C. 523(a)(4).

 

NATURE OF SUIT

(Number up to five (5) boxes starting with lead cause of action as 1, firstalternative cause as.2, second alternative cause as 3,-etc.)

 

FRBP 7001(1) — Recovery of Money/Property
C1 1-Recovery of money/property - §542 turnover of property
C 12-Recovery of money/property - §547 preference
O 13-Recovery of money/property - §548 fraudulent transfer
L] 14-Recovery of money/property - other

FRBP 7001(2) — Validity, Priority or Extent of Lien
| 21-Validity, priority or extent of lien or other interest in property

FRBP 7001(3) - Approval of Sale of Property
31-Approval of sale of property of estate and of a co-owner - §363(h)

FRBP 7001(4) — Objection/Revocation of Discharge
C 41-Objection / revocation of discharge - §727(c),(d),{e)

FRBP 7001(5) — Revocation of Confirmation
51-Revocation of confirmation

FRBP 7001(6) — Dischargeability
im 66-Dischargeability - §523(a)(1),(14),(14A) priority tax claims
O 62-Dischargeability - §523(a)(2), false pretenses, false representation,
actual fraud
. nt 67-Dischargeability - §523(a)(4), fraud as fiduciary, embezzlement, larceny

(continued next column)

FRBP 7001 (6) — Dischargeability (continued)

CY 61-Dischargeability - §523(a)(5), domestic support

C] 68-Dischargeability - §523(a)(6), willful and malicious injury

C] 63-Dischargeability - §523(a)(8), student loan

ol 64-Dischargeability - §523(a)(15), divorce or separation obligation
(other than domestic support)

C 65-Dischargeability - other

FRBP 7001(7) — Injunctive Relief

Ai

4

 

 

71-Injunctive relief — imposition of stay... — rp
2 Coed whe
O 72-Injunctive relief — other te = ikA = =
iw —
a
FRBP 7001(8) Subordination of Ciaim or Interest coe
was . : s oo ow
81-Subordination of claim or interest oe “Ty
Pa a? —
co =
FRBP 7001(9) Declaratory Judgment aS a
[1 91-Dectaratory judgment 1 =
eclaratory judgmen’ is 5
~o
FRBP 7001(10) Determination of Removed: Acti fon ~~ cy
01-Determination of removed claim or cal is e Fame S
a oO &

Other

LJ SS-SIPA Case — 15 U.S.C. §878aaa et.seq.

LJ 02-0ther (e.g. other actions that would have been brought in state court
if unrelated to bankruptcy case)

 

vi Check if this case involves a substantive issue of state law

O Check if this is asserted to be a class action under FRCP 23

 

a Check if a jury trial is demanded in complaint

 

Demand $ at least 951,535.91

 

Other Relief Sought

 

Punitive damages, pre- and post-judgment interest, costs and attorney's fees

 

 

 
Case:18-01433-EEB Doc#:1 Filed:12/28/18 Entered:12/28/18 15:06:17 Page2 of 72

B1040 (FORM 1040) (12/15)

 

BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES

 

 

 

 

 

 

 

NAME OF DEBTOR BANKRUPTCY CASE NO.

Randy Barrientez 18-18706-EEB

DISTRICT IN WHICH CASE IS PENDING DIVISION OFFICE NAME OF JUDGE

Colorado Blackburn
RELATED ADVERSARY PROCEEDING (IF ANY)

PLAINTIFF DEFENDANT ADVERSARY

PROCEEDING NO.
DISTRICT IN WHICH ADVERSARY IS PENDING DIVISION OFFICE NAME OF JUDGE

 

 

 

SIGNATURE OF ATTORNEY (OR PLAINTIFF)

 

 

 

DATE PRINT NAME OF ATTORNEY (OR PLAINTIFF)

(2 /28//6 NOAH BLU 6 349 16S

 

 

INSTRUCTIONS

The filing of a bankruptcy case creates an “estate” under the jurisdiction of the bankruptcy court which consists of
all of the property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the
jurisdiction of the court so broad, there may be lawsuits over the property or property rights of the estate. There also may be
lawsuits concerning the debtor’s discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary
proceeding.

A party filing an adversary proceeding must also must complete and file Form 1040, the Adversary Proceeding
Cover Sheet, unless the party files the adversary proceeding electronically through the court’s Case Management/Electronic
Case Filing system (CM/ECF). (CM/ECE captures the information on Form 1040 as part of the filing process.) When
completed, the cover sheet summarizes basic information on the adversary proceeding. The clerk of court needs the
information to process the adversary proceeding and prepare required statistical reports on court activity.

The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings
or other papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is largely self-
explanatory, must be completed by the plaintiff’s attorney (or by the plaintiff if the plaintiff is not represented by an
attorney). A separate cover sheet must be submitted to the clerk for each complaint filed.

Plaintiffs and Defendants. Give the names of the plaintiffs and defendants exactly as they appear on the complaint.
Attorneys. Give the names and addresses of the attorneys, if known.

Party. Check the most appropriate box in the first column for the plaintiffs and the second column for the defendants.
Demand. Enter the dollar amount being demanded in the complaint.

Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. If the

plaintiff is represented by a law firm, a member of the firm must sign. If the plaintiff is pro se, that is, not represented by an
attorney, the plaintiff must sign.

 

 
Case:18-01433-EEB Doc#:1 Filed:12/28/18 Entered:12/28/18 15:06:17 Page3 of 72

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF COLORADO

 

 

In re: )
) Case No.: 18-18706-EEB
RANDY BARRIENTEZ )
SSN: xxx-xx-6539, ) Chapter 7 « — =%
18-07433 EEB
Debtor. ) Adversary No.
)
JAMES M. RALLO, )
) 75
Plaintiff, ) is
) =
versus ) a
) on
RANDY BARRIENTEZ, ) =m
Debtor. ) ZO
a
In

5,

COMPLAINT UNDER 11 U.S.C.A. § 523(a)(4) TO EXCEPT DEBT OWED BY DEBTOR
TO PLAINTIEF FROM DISCHARGE

 

I. Jurisdiction.

1. This civil/adversary proceeding is brought under Bankruptcy Rules and arises in
connection with or is related to a proceeding under Chapter 7 of the Bankruptcy Code
styled In re Barrientez, Case No. 18-18706-EEB, pending in the United States
Bankruptcy Court for the District of Colorado.

2. Jurisdiction over this civil/adversary proceeding lies under 28 U.S.C.A. § 1334, and
under 11 U.S.C.A. § 523(a)(4).

II. Core Proceeding.

3. This matter is a core proceeding as defined by 28 U.S.C.A. § 157(b)(2), and should be
referred to the Bankruptcy Court. The Plaintiff consents to entry by the bankruptcy judge
of a final order or judgment in this matter, provided, however, that the final award of
costs and attorney’s fees should be determined by the trial court in the State Lawsuit as

described below.

lll. Parties.
4. Plaintiff is a resident of Maryland and is the sole owner of certain real property legally

described as Lot 7, First Amended Plat, Trappers Glen Subdivision Filings 1, 2 and 3,
according to the plat filed March 19, 1996, at Reception No. 517871, Summit County,

Page 1

 

 
Case:18-01433-EEB Doc#:1 Filed:12/28/18 Entered:12/28/18 15:06:17 Paged4 of 72

IV.

10.

11.

12.

13.

14.

Colorado, and commonly known as 1030 Four O’Clock Road, Breckenridge, Colorado
(the “Property”).

Debtor, Randy J. Barrientez, was a general contractor who did business through RJB
Development, Inc., a Colorado corporation (“RJB”).

On October 4, 2018, Debtor sought relief under Chapter 7 of the Bankruptcy Code. No
order of discharge has been entered in Debtor's case as of the date of the filing of this
Complaint.

Statement of Facts of Case.

Plaintiff asserts a debt in the amount of at least $951,535.91 representing damages,
prejudgment interest, costs and attorney’s fees incurred by Plaintiff as a consequence of a
fraud and defalcation perpetrated by Debtor upon Plaintiff.

On or about August 9, 2013, Plaintiff and RJB entered into a construction agreement
whereby RJB would act as a general contractor to construct a single-family family home
on the Property (the “Project”). The terms of that agreement are set out in that certain
Construction Contract between Owner and Contractor (Cost Plus with a Guaranteed
Maximum Price) dated August 9, 2013 (the “Contract”), a true and accurate copy of
which is attached to this Complaint as Exhibit 1 and incorporated herein by reference.

Plaintiff's ex-wife, Kimberly P. Rallo, was also a signatory of the Contract and an
interest in the Property, but she transferred all rights and responsibilities concerning the
same to Plaintiff by virtue of their separation agreement and he now’solely possesses
same.

Debtor was also a signatory of the Contract and personally guaranteed performance
thereof according to its terms.

Work began on the project in mid-July 2013 and construction continued through winter
of 2013-2014.

From August 23, 2013, to November 20, 2014, RJB submitted fourteen payment requests
(draws) to Plaintiff. These payment requests included twelve change orders. Plaintiff paid
the fourteen payment requests, including the change orders, in full.

RJB submitted a fifteenth payment request to Plaintiff on December 23, 2014, one day
after issuance of the certificate of occupancy for the Project. Plaintiff paid a portion of
RJB’s fifteenth payment request and withheld a portion based on delay in completion and
deficiencies in construction.

In total, Plaintiff paid $1,994,384.16 against RJB’s first fifteen payment requests toward
the Project. (RJB submitted additional payment requests and change orders to Plaintiff
that were not paid and which Plaintiff had no obligation to pay as later determined by the
trial court.)

Page 2

 
Case:18-01433-EEB Doc#:1 Filed:12/28/18 Entered:12/28/18 15:06:17 Paged of 72

15.

16.

17.

18.

19.

20.

21.

22.

23.

C.R.S. § 38-22-127, commonly known as the “Trust Fund Statute,” creates a trust
obligation that may be enforced by the property owner with respect to funds disbursed to
a contractor on a construction project. A contractor generally breaches the statutory trust
relationship by diverting trust funds from the suppliers and laborers on a project to other
obligations. In addition, the Trust Fund Statute imposes an accounting obligation on a
contractor to whom payments are made. When funds are earmarked, the Trust Fund
Statute requires a contractor to pay them as earmarked. A corporate officer is personally
responsible for the knowing diversion of funds under the Trust Fund Statute. Any person
who violates the obligations of trust and accounting provided in the Trust Fund Statute
commits theft as defined in C.R.S. § 18-4-401. Pursuant to C.R.S. § 18-4-405, an
aggrieved owner is entitled to recover damages in the amount of three times the amount
of actual damages, together with attorney’s fees and costs for any such theft.

By virtue of the Trust Fund Statute and the Contract, Debtor through RJB acted as a
trustee and fiduciary for funds paid by Plaintiff toward the Project as and when received.
Through this fiduciary relationship, Plaintiff placed confidence, trust and good faith in
Debtor’s legal duties owed to him.

Debtor was the president of RJB, he negotiated and personally guaranteed the Contract,
and he had knowledge and responsibility, in concert with his son, Marand Barrientez, of
all financial and other business decisions made by RJB throughout the course of the
Project.

Notwithstanding his fiduciary obligations to Plaintiff, Debtor intentionally or recklessly
caused and directed RJB to use trust funds to pay itself in preference to subcontractors

and/or material suppliers causing actual damages to Plaintiff in the amount of
$30,061.58.

Notwithstanding his fiduciary obligations to Plaintiff, Debtor intentionally or recklessly
caused and directed RJB to fail to pay trust funds as they were earmarked according to
the draws for the Project leaving subcontractors and suppliers unpaid and causing actual
damages to Plaintiff in the amount of $31,071.89.

Notwithstanding his fiduciary obligations to Plaintiff, Debtor intentionally or recklessly
caused and directed RJB to fail to properly account for $137,862.62 in trust funds
disbursed by Plaintiff causing actual damages to Plaintiff in the amount of $137,862.62.

The combined total of said actual damages equals $198,996.09.

Debtor breached his duties under his fiduciary relationship with Plaintiff, violated
multiple provisions of the Trust Fund Statute, committed civil theft, and converted
Plaintiffs funds disbursed toward the Project.

Pursuant to C.R.S. § 18-4-405, Plaintiff is entitled to an award of damages in an amount

equal to three times his actual damages for civil theft, for a total of $596,988.27, together
with his reasonable attorney’s fees and costs.

Page 3

 
Case:18-01433-EEB Doc#:1 Filed:12/28/18 Entered:12/28/18 15:06:17 Pageé6 of 72

24,

25,

26,

27.

28.

29.

30.

31.

32.

33.

34.

Plaintiff is also entitled to prejudgment interest in the amount of $161,426.46 pursuant to
C.R.S. 13-21-1011).

On December 22, 2014, Plaintiff filed an initial complaint against RJB and Debtor in
state court in an action styled Rallo v. RJB Development Inc. et al, Case No. 14CV30297,
District Court, Summit County, Colorado (the “State Lawsuit’).

On March 3, 2015, Plaintiff filed an amended complaint in the State Lawsuit that, among
other things, included claims against RJB and Debtor for violation of the Trust Fund
Statute and conversion.

A trial to the court was held in the State Lawsuit on January 18-20, March 20-22, and
April 26, 2017.

Before Debtor sought relief under the Bankruptcy Code, the trial court in the State
Lawsuit entered judgment against RJB and Debtor personally on all claims, including
violation of the Trust Fund Statute and conversion. The trial court later amended the
judgment to correct certain clerical errors and award prejudgment interest in a definite
amount. True and accurate copies of the original judgment and amendment thereto
(jointly, the “Judgment”), are attached to this Complaint as Exhibit 2 and incorporated
herein by reference.

The factual findings in the Judgment are true and accurate in all respects. The damages
and prejudgment interest alleged above are specifically itemized and substantiated in the
Judgment.

Subsequent to the Judgment, Plaintiff filed an affidavit of attorney’s fees and bill of costs
in the State Lawsuit wherein he requested $7,946.18 in costs and $185,175 in fees as of
July 5, 2018, for a total of $193,121.18. A true and accurate copy of the request is
attached as Exhibit 3. The trial court in the State Lawsuit has not yet determined the final
award of costs and fees and there is pending in the Bankruptcy Court a stipulated motion
for relief from the automatic stay to allow the trial court to do so (Doc. 21). Debtor has
agreed to stipulate to this relief.

Through his control of RJB, Debtor has caused RJB to breach the fiduciary duties it owed
to Plaintiff.

Through his control of RJB, Debtor has used RJB as a conduit to defraud Plaintiff and to
commit defalcation by misappropriating money and property held in trust for Plaintiff's

benefit.

Debtor acted at all times with wrongful intent and conscious disregard of his fiduciary
duties to Plaintiff.

Plaintiff has been injured by Defendant's fraud and defalcation in the amount of at least
$951,535.91, together with all attorney's fees and costs incurred and to be incurred in this

Page 4

 
Case:18-01433-EEB Doc#:1 Filed:12/28/18 Entered:12/28/18 15:06:17 Page7 of 72

adversary proceeding.

35. Defendant's fraud and defalcation was malicious, willful and wanton, entitling Plaintiff to
recover punitive damages in an amount equal to his actual damages according to C.R.S. §
13-21-102(1)(a).

36. Defendant's debt to Plaintiff in an amount equaling at least $951,535.91 is
nondischargeable as incurred by fraud and defalcation committed by a fiduciary under 11
ULS.C.A. § 523(a)(4).

WHEREFORE, Plaintiff requests that judgment be entered against Defendant:

A. In the amount of $758,414.73 as actual damages, statutory damages and prejudgment
interest;

B. For such attorney's fees and costs as Plaintiff may show himself entitled (which Plaintiff
requests that the trial court be allowed to determine in the State Lawsuit with respect to
that action);

C. For such punitive damages as the Court may award;

D. For postjudgment interest; and

E. That all amounts awarded to Plaintiff be found to be nondischargeable under 11 U.S.C.A.
§ 523(a)(4).

Respectfully submitted this 28th day of December, 2018.

 
   

    
  

BY: £ Y&Noah Klu 4

Nodh Klug, Atty. Keg-No. 39163

Counsel to James M. Rallo

PO Box 6683

Breckenridge CO 80424

Tel: 970-468-4953, Facsimile: 800-675-1349
E-mail: noah@thekluglawfirm.com

Page 5

 
at

4 4

Case:18-01433-EEB Doc#:1 Filed:12/28/

   

 
 

SC TGibe

  

d:12/28/18 15:06:17 Pages of 72

   

CONSTRUCTION CONTRACT

BETWEEN OWNER AND CONTRACTOR
(COST PLUS WITH A GUARANTEED MAXIMUM PRICE)

This Contract is made on August 9, 2013

RJ

 

 

 

 

 

 

 

 

 

between the OWNER
NAME: PHONE:
(202) 558-6207. DEVELOPMENT
Jim and Kinberiy Rallo {443} 255-4544
EMAIL: FAR:
Jmaallo@Liquidityservicesine.com (202) 467-6881
ADDRESS:
10104 Hower Gate Terrace
Potomac, MD. 20854
and the CONTRACTOR
NAME: PHONE:
RJ8 Development Inc. (970) 513-0777
ENA: FAX:
info@ribdevelonment.com ($70) 513-0770
ADDRESS:
PO Box 25720
Silverthorne, CO 80497
for constraction ofthe Project
107: ADDRESS:
Lot 07, Trappers Glen 1030 Four-OCiock-Road
Brackenridge, CO 80424 Breckenrldge CO 80424
the Architect for the Project is
NAME: PHONES
BHH Partners (970) 453-6880
EMAIL FAX:
mhogan@bhhpartners.com {970} 453-6868

ADDRESS:

PO Box 921, 66 East Adams Avenue, Breckanridge CO 80424

Page 1 of 42

CONSTRUCTION CONTRACT - OWNER AND CONTRACTOR - COST PLUS WITH A GMP

 

 
Case:18-01433-EEB Doc#:1 Filed:12/28/18 Entered:12/28/18 15:06:17 Page9 of 72
v%

The OWNER and CONTRACTOR agree as follows,

ARTICLE 01 CONTRACT DOCUMENTS
The Contract Documents consist of:
1. this Contract and any attachments hereto;
any Change Orders issued after execution of this Contract; and
Architectural plans for the Project Dated 5/24/2013 and as amended
Structural plans Dated 5/23/2013 and as amended
The Soils Report from Gore Range Engineering Services Dated 7/26/2013 and as amended
General Contractor schedule Dated 06/20/2013
7. Cost Control Estimate Dated 08/09/2013

PMP Wh

The OWNER and CONTRACTOR hereby certify that they have read and familiarized themselves with the Contract
Documents and are aware of all terms, provisions and conditions contained therein.

These documents form the Contract, and are incorporated herein. The Contract represents the entire agreement
between OWNER and CONTRACTOR. .

The Contract may be amended or modified by a written Change Order. The Contract Documents shall not be
construed to create a contractual relatlonship of any kind (a) between the Architect and the CONTRACTOR, (b)
between the OWNER and any Subcontractor, or (c} between any persons other than OWNER and CONTRACTOR.

ARTICLE 02 CONTRACT WORK

CONTRACTOR shall supply and furnish all labor, materials, tools, supplies, equipment, machinery, transportation,
supervision, insurance, taxes, services and other items required to complete and shall complete the following
Work:

Construction of new residential dwelling at 1030 Four-O'clock-Road In Breckenridge CO,

ARTICLE 03 CONTRACT TIME
CONTRACTOR'S Work shall commence on or before
7/15/2013 Excavation

Provided full building permit fs obtained.

CONTRACTOR'S Work shall be substantially completed by
May 15" 2014,

“Substantial Completion” shall be defined as the stage in the progress of the work when the work Is sufficiently
complete so that the OWNER can legally occupy or use the Residence.

Time is of the essence of this Contract. If the Commencement Date for CONTRACTOR’S Work Is delayed through
no act or fault of CONTRACTOR, the Substantial Completion Date shall be extended by the same number of days as
the delay.

If CONTRACTOR’S Work is delayed by any change in the Work, by labor dispute, fire, unusual delay In delivery,
adverse weather conditions, unavoidable casualty delays Incurred due to the fallure of OWNER to make timely
decisions under the contract or any other cause beyond CONTRACTOR'S control, the Contract Time shall be
extended by Change Order in accordance with Article 5. In the case of a continuing cause of delay only one claim Is
necessary.

Contractor shall receive a $10,000 bonus payment if the Certificate of Occupancy (CO) is obtained and Substantial
Completion is achieved by March 15, 2014,

Page 2 of 13
CONSTRUCTION CONTRACT - OWNER AND CONTRACTOR - COST PLUS WITH A GMP

 

 
Case:18-01433-EEB Doc#:1 Filed:12/28/18 Entered:12/28/18 15:06:17 Pagei10 of 72

$

 

Contractor shall Pay Owner in the form of a credit to the next scheduled draw $10,000 for each 30 day period after
May 15th, 2014.

ARTICLE 04 CONTRACT SUM

OWNER shall pay CONTRACTOR the Contract Sum of the Cost of the Work plus 4% percent of the Cost of the Work
{CONTRACTOR'S Fee}, but not to collectively exceed a maximurn price of $2,127,520 (Guaranteed Maximum Price
which includes’$467,707, of allowance Items}, subject to additions and deductions as provided In this Agreement.
‘the Guaranteed Maximum Price to calculate any savings to be split between the Owner and the Contractor would
thus be the $2,427,526 less allowances of $ 467,707 or $4,659,843.

In the avent that the final and total Cost of the Work, less Allowance Items{meaning that allowance items ara the
sole risk of the Owner, such that if allowance items cost more, then the Owner pays all of that ammount, If the
allowance items cost less than the Owner keops all of the savings, is less than the Guaranteed Maximum Price as
set forth above, or as modified by written change orders, then Owner and Contractor shall share in the Cost
savings in the following proportions: Ownar (50%) - Contractor (50%). By way of example, if the total Cost of the
Work is $1,000.00 less than the Guaranteed Maximum Price, then Contractor shall receive a bonus of $500.00. :
Any bonuses to which Contractor might be entitled hereunder shall be paid as part of the Final Payment |

A, COST OF THE WORK
Cost of the Work means costs necessarily incurred by CONTRACTOR in the proper perforrnance of the
Work. Cost of the Work shall include only the items set forth below:

1. Costs, Including transportation, of materlals and equipment incorporated or to be incorporated
In the Project. Any trade discounts CONTRACTOR receives from its suppliers will be passed on to

OWNER.

2. Payments made by CONTRACTOR to Subcontractors in accordance with the requirements of the
Subcontracts.

3. Cost of all materials, temporary facilities, equipment and hand tools not customarily owned by
the construction workers, which are provided by CONTRACTOR and fully consumed In the

performance of the Work,

4, Reasonable rental costs for necessary temporary facilities, machinery, equipment and hand tools
used at the site of the Work, whether rented from CONTRACTOR or others.

5. Costs of ramoval of trash and debris from the site,

8. That portion of the reasonable travel and subsistence expenses of the CONTRACTOR’S personne!
incurred while traveling in discharge of dutles connected. with the Work if preapproved by
Owner.

7. Costs of materials and equipment stored off-site at a mutually acceptable location, if approved in
advance by the OWNER.

8. Sales, use or similar taxes related to the Work.

9, Fees of laboratories for tests required by the Contract Documents, except those related to
defective or nonconforming Work or other provisions of the Contract Documents

Page 3 of 13
CONSTRUCTION CONTRACT - OWNER AND CONTRACTOR » COST PLUS WITH A GMP

 

 
Case:18-01433-EEB Doc#:1 Filed:12/28/18 Entered:12/28/18 15:06:17 Pageii of 72

£

‘

10. Fees for the building permit, property OWNERS’ association review and approval, and for other
permits, Ilcenses and inspections CONTRACTOR Is required by the Contract Documents to pay.
No CONTRACTOR'S Fee will be charged for items listed In this paragraph.

11. Costs of reproducing plans sets for bidding and subcontracting purposes as necessary, including
CONTRACTOR'S time to pickup and prepare.

12. Preparation of Subcontract Agreements and Change Orders; preparation of shop drawings; the
specification, selection, and purchasing of materlais; and preparation of construction schedules.

13. Costs of CONTRACTOR’S general liability and/or builders risk insurance directly related to the
Project.

14. Costs to protect work in place.

15. Costs due to emergencies incurred in taking action to prevent threatened damage, injury or loss
in case of an emergency affecting the safety of persons and property.

16. Costs of repairing or correcting damaged or nonconforming Work executed by CONTRACTOR,
Subcontractors or suppliers, provided that such damaged or nonconforming Work was not
caused by negligence or fallure to fulfill a specific responsibility of CONTRACTOR and only to the
extent that the cost of repair or correction Is not recovered by CONTRACTOR from insurance,

sureties, Subcontractors or suppllers.

17. Legal, mediation and arbitration costs, including attorneys’ fees, other than those arising from
disputes between the OWNER and CONTRACTOR, reasonably incurred by the CONTRACTOR in
performance of the Work if pre-approved by the OWNER. No CONTRACTOR'S Fee will be

charged for Items listed in this paragraph.

18, Expenses incurred tn accordance with the CONTRACTOR'S standard personnel policy for
relocation and temporary living allowances of personnel required for the Work, if approved by

the OWNER.

19. Costs incurred in performance of the Work If and to the extent approved in advance in writing by
OWNER.

20. Wages of employees of CONTRACTOR to perform construction of the Work, including time spent
picking up materials and mobilizing Job and labor burden (i.e. unemployment compensation,
social securlty and other benefits). CONTRACTOR'S Rate Schedule by role:

a) Principal $ 95.00

b) Project Manager $ 85.00

c) Carpenter $ 35.00

d) Office Manager $ 35.00

e) Laborer 5 19.00
B, COSTS NOT TO BE REIMBURSED

Cost of the Work shall not Include:
1, Expenses of CONTRACTOR'S principal office or other offices.
2. Overhead and general expenses, including state and federal taxes.

Page 4 of 13
CONSTRUCTION CONTRACT « OWNER AND CONTRACTOR - COST PLUS WITH A GMP

 

 

 
Case:18-01433-EEB Doc#:1 Filed:12/28/18 Entered:12/28/18 15:06:17 Pagei2 of 72

3. CONTRACTOR'S capital expenses, including Interest on CONTRACTOR'S capital employed for the
Work,

 

4. Rental costs of machinery and equipment, except as specifically provided in Subsection 4.A.5
above.

5. Costs to purchase, repair, and maintain CONTRACTOR'S tools, vehicles, and equipment, but
excluding consumables (e.g. saw blades and other small tools consumed during the progress of
the Work).

6. Cellular phone charges {unless specificatly agreed to in writing by OWNER and CONTRACTOR).

7. Costs due to the fault or negligence of CONTRACTOR, Subcontractors, anyone directly or
indirectly employed by any of them, or for whose acts any of them may be liable, including, but
not limited to, costs for the correction of damaged, defective or non-conforming work, disposal
of or replacement of materials and equipment Incorrectly ordered or supplied, and make good
damaged property not forming part of the Work.

8. Any cost not specifically and expressly described in Section 4.A above.
9. Costs which would cause the Guaranteed Maximum Price described below to be exceeded.

c. COST CONTROL AND TRACKING

The CONTRACTOR shall prepare and submit to the OWNER, in writing, a Cost Control Estimate in the
amount of $2,127,520. The Cost Control Estimate shall include the Cost of the Work plus the
CONTRACTOR Fees. The Cost Control Estimate Is a Guaranteed Maximum Price so that the sum of the
Cost of Work and Contractor's Fee shall not exceed $2,127,520 subject to additions and deductions by

change orders.

The CONTRACTOR shall also implement a detailed system of cost control that will provide the OWNER
with information as to the anticipated total Cost of the Work. The cost control system shall compare the
Cost Control Estimate with the actual cost for activites in progress, estimates for uncompleted tasks and
changes to the scope of work. This information shall be reported to the OWNER, and revised at mutually
agreed-upon Intervals.

In the event that the OWNER discovers any inconsistencles or inaccuracies in the information presented,
they shall promptly notify the CONTRACTOR, who shall make appropriate adjustments.

The OWNER acknowledges that there are factors that could Increase Guaranteed Maximum Price,
Including, but not limited to, changes in the work as described in Article 5 and the following:

1. Providing any excavation or site preparation work, such as slopes stability testing, beyond what
may be expected based on the Construction Documents and any soils test reports or similar

items.

2, Making revisions In drawings, specification and other documents when the revisions become
necessary as a result of changes In codes, laws, or regulations after effective date.

3. Providing any services in connections with a public hearing.
4. Providing any services to fuffllt requirements of a government agency relating to obtaining a

bullding or other permit that are beyond what may be expected based on previous experience.
Page 5 of 13

 

CONSTRUCTION CONTRACT - OWNER AND CONTRACTOR - COST PLUS WITH A GMP

 
Case:18-01433-EEB Doc#:1 Filed:12/28/18 Entered:12/28/18 15:06:17 Page13 of 72

5. Providing any services for coordinating construction performed by OWNER’S own CONTRACTORs.

All accounting work and documentation preparation in connection with Draws is an Overhead cost and is
included in the CONTRACTOR'S Fee.

The CONTRACTOR shall provide the OWNER with one (1) draw request as needed to keep the project on
schedule. Each line Item of the draw request shall clearly specify the associated address and cost to which
the item applies.

ARTICLE 05 CHANGES IN THE WORK

CONTRACTOR may be ordered by written Change Order, signed by OWNER and CONTRACTOR, to make changes in
the Work within the scope of this Contract consisting of additions, deletions or other revisions, the Contract Sum,
including CONTRACTOR'S Fee, and Contract Time being adjusted accordingly.

CONTRACTOR shall additionally be entitled to an adjustment in the Contract Sum, including CONTRACTOR'S Fee,
Superviston Fee and Contract Time as a result of deficlenctes in the Plans and Specifications; or subsurface or
concealed physical conditions materially different from those Indicated in the Contract Documents or unknown
significant physical conditions of an unusual material nature encountered at the project, such as a 20 ton boulder.
OWNER EXPRESSLY ACKNOWLEDGES THAT, IN AODITION TO ANY OTHER CHANGE ORDERS DESCRIBED IN THIS
ARTICLE, ANY AND ALL COSTS EXCEEDING ANY ALLOWANCE ITEM SET FOR IN THE ATTACHED COST CONTROL
ESTIMATE WILL RESULT IN A CHANGE ORDER INCREASING THE GUARANTEED MAXIMUM PRICE OF THIS
CONTRACT BY THE AMOUNT ABOVE THE LINE ITEM ALLOWANCE.

CONTRACTOR shall make all claims to OWNER for additional cost, extensions of time and damages for delays or
other causes at the time such clalms are identified and in accordance with the Contract Documents.

ARTICLE 06 OWNER RESPONSIBILITIES

OWNER shall provide CONTRACTOR with proof of sufficient financing, in the amount of the Contract Sum, prior to
the start of CONTRACTOR'S Work. OWNER shall also take whatever steps are necessary to secure financing or
make funds avallable for the completion of the work.

OWNER shall cooperate with CONTRACTOR and perform its obligations under the Contract In a timely manner and
so as not to delay or Interfere with CONTRACTOR'S performance of its obligations under the Contract. OWNER
shall provide timely review and approvals of submissions by CONTRACTOR.

OWNER acknowledges that control, direction and supervision of all construction personnel rests exclusively with
CONTRACTOR. OWNER shall not Issue any instructions to, or otherwise interfere with, construction personnel.
OWNER will not contract with any of CONTRACTOR'S subcontractors or material suppliers to provide materials or
perform work in or about the Project until CONTRACTOR'S Work is complete. OWNER will indemnify, defend and
hold harmless CONTRACTOR, its CONTRACTORs, subcontractors, employees and agents against any claims,
demands, loss, damages, Ilability or other expense they may Incur by reason of OWNER’S breach of this provision.

OWNER acknowledges that construction Is a business with inherent dangers and that any visit to the construction
site by the OWNER or the OWNER’S agents, whether during or outside of normal working hours, will be at the
OWNER’S sole risk. OWNER agrees to hold the CONTRACTOR harmless and indemnify the CONTRACTOR against all
injury, loss, damages, fines {Including any assessed by OSHA}, costs and expenses, including reasonable attorney
fees and costs, arising from OWNER’S or OWNER’S agents entry onto or Inspection of the Property during
construction.

Page 6 of 13
CONSTRUCTION CONTRACT - OWNER AND CONTRACTOR - COST PLUS WITH A GIMP

 

 
Case:18-01433-EEB Doc#:1 Filed:12/28/18 Entered:12/28/18 15:06:17 Pagei14 of 72

4

OWNER shall provide, at its own cost and expense, and all of which CONTRACTOR Is entitled to rely on In
performing tts Work: plans and specifications; surveys except Site Improvement Location Certificate; geotechnical
studles; easements, zoning and other encumbrances affecting land; iegal description of the Property; and
environmental reports.

 

OWNER shall cooperate with the CONTRACTOR In securing permits, licenses and inspections.

OWNER is responsible for all work performed by the Architect and other CONTRACTORs to OWNER, OWNER shall
require all other CONTRACTORs to cooperate with CONTRACTOR so as not to interfere with CONTRACTOR'S Work.

OWNER shail indemnify and hold harmless. the CONTRACTOR from and against all claims, damages, losses and
expenses arising out of or resulting from the performance of the Work subsequent to the date of this Agreement,
provided that any such claim, damage, loss or expense {i) is attributable to bodily injury, sickness, disease or death,
of to injury to or destruction of tangible property including the loss af use resulting therefrom, and (I) is caused in
whole or in part by any negligent act or omission of the OWNER or any persons birad directly by the OWNER and Is
hot due to or affected by the negligent acts or omissions of CONTRACTOR or any subcontractor used by

Contractor.

ARTICLE 67 CONTRACTOR RESPONSIBILITIES
CONTRACTOR shall Supply labor, equipment, tools, construction equipment and machinery, transportation and
other facilities and services necessary for the proper execution and completion of the Work.

CONTRACTOR shall supervise and direct CONTRACTOR'S Work. CONTRACTOR shail be solely responsible for and
have control over all construction means, engineers, architect’s, designers, methods, techniques, sequences and
procedures and for coordinating all portions of the Work under the Contract. OWNER may not supply any
materials or labor for Work to be completed under this Contract except those associated with allowance items,
which will be agreed to with the Contractor,

CONTRACTOR shall prepare and submit to OWNER a construction schedule for the Work. The schedule shall be
revised at appropriate times as required by the conditions of the Work and Project.

CONTRACTOR shall provide OWNER reasonable access to the Project.

CONTRACTOR agrees that OWNER shall have the authority to reject Work of CONTRACTOR that does not-conform
to this Contract.

Due to changes In and availability of manmade and natural materials, products, colors, updated building codes
ete, with permission of OWNER, CONTRACTOR ray substitute products or materials of equal value or greater
value and similar appearance to those goods specified for the Project.

CONTRACTOR shall indemnify and hold harmless the OWNER from and against all claims, damages, losses and
expenses arlsing out of ar resulting from the performance of the Work subsequent to the date-of this Agreement,
provided that any such clalm, damage, loss or expense (i) is. attributable to bodily injury, sickness, disease or death,
or to injury to or destruction of tanglble property including the loss of use resulting therefrom, and (il) Is caused In
whole or in part by any negligent act or omission of the CONTRACTOR or any subcontractor and {s not due to or

affected by the negligent acts or omissions of OWNER.

Page 7 of 13
CONSTRUCTION CONTRACT - OWNER AND CONTRACTOR - COST PLUS WITH A GIMP

 

 
Case:18-01433-EEB Doc#:1 Filed:12/28/18 Entered:12/28/18 15:06:17 Page15 of 72

ARTICLE G8 LAWS, PERMITS, FEES AND NOTICES

Contractor as is described in the Contract Cost Estimate section 06.226 shall pay for all permits, fees, approvals,
easements, assessments, inspections and charges required for the performance of Work on the Project.
CONTRACTOR shall coordinate and procure the Site Improvement Location Certificate, the bullding permit from
the governing authority, and all required bullding inspections. CONTRACTOR shall secure and pay for licenses
necessary for the performance of CONTRACTOR'S Work,

 

CONTRACTOR shall give notices and comply with laws, ordinances, rules, regulatlons and orders of public
authorities applicable to the Work of this Contract, including all state and local tax jaws, social security acts,
unemployment compensation acts and workers’ compensation appilcable to the performance of this Contract.

ARTICLE 09 CLEAN UP

CONTRACTOR shall keep the premises and surrounding area free from accumulation of waste materials or rubbish
caused by operations performed under this Contract. At completion of the Work, CONTRACTOR shall remove from
the Project waste materlals, rubbish, CONTRACTOR'S tools, construction equipment, machinery and surplus
rmaterlals, CONTRACTOR shall not be held rasponsible for unclean conditions caused by OWNER, it agents or other
CONTRACTCRs.

ARTICLE10 SAPETY

CONTRACTOR shall take reasonable safety precautions, shall comply with safety measures initlated by OWNER and
shall comply with applicable laws, ordinances, rules, regulations and orders of public authorities for the safety of
persons and property with respect to performance of this Contract. CONTRACTOR shail report to OWNER within
three days an injury to an employee or agent of CONTRACTOR that occurred at the site.

if CONTRACTOR encounters on the site material reasonably belleved to be asbastes or polychlorinated biphenyl
(PCB) or other hazardous materials which have not been rendered harmless, CONTRACTOR shall immediately stop
Work in the affected area-and report the condition to OWNER In writing, OWNER shall take all necessary meastires
to ensure the Hazardous Condition is remediated and rendered harmless. When the material or substance has
been rendered harmless, CONTRACTOR'S Work in the affected area shall resume upon written agreement of
OWNER and CONTRACTOR. The Contract Time shall be extended appropriately and the Contract Sum shall be
increased in the amount of CONTRACTOR'S reasonable additional costs of demobilization, delay and
ramobilization, in accordance with Article 5 of this Contract.

ARTICLE 11 CORRECTION OF WORK

The CONTRACTOR shail correct any work performed by the CONTRACTOR that fails to conform with the
requirements of this Agreement and the Contract Documents and shall at CONTRACTOR'S expense remedy any
such defects due to faulty workmanship in accordance with the CONTRACTOR'S Limited Warranty. Owner may ut
any time request that Architect Interpret and decide conformance with the Contract Documents or Identify
defects.

The OWNER shall upon discovery of such defects promptly notify the CONTRACTOR in writing of the defect and
request correction in accordance with the CONTRACTOR'S Limited Warranty (Article 12). The provisions of this
section apply to work done by subcontractors under the CONTRACTOR'S control as well as work done by direct
employees of the CONTRACTOR.

if the OWNER prefers to accept defective or non-conforming Work with the consant of the CONTRACTOR, they
may do so Instead of requiring its removal and correction, In which case a Change Order will be issued to reflect a
mutually agreed reduction in the Contract Sum already paid or to be paid.

Page 8 of 13
CONSTRUCTION CONTRACT - OWNER AND CONTRACTOR - COST PLUS WITH A GMP

 

 
Case:18-01433-EEB Doc#:1 Filed:12/28/18 Entered:12/28/18 15:06:17 Page16 of 72

4

ARTICLE 12 LIMITED WARRANTY PERSONAL GUARANTEE

Contractor will provide Owner with a ten year structural warranty, such that any Issues no matter what the cause,
other than gross negllgence of the Owner, of a structural nature that occur during the period will be fixed by the
Contractor, Owner acknowledges that if the structural Issue Is caused by an architectural (BHH Partners) or
engineering (Engineering Design Works) design flaw then Contractor and Gwner will look to the respective firms ta
cover the costs of needed repairs.

Contractor will also provide Owner with a whiole house warranty on any {tem or issue in or with the house, except
those manufactured tems noted below and personal Items purchased by tha Owner after the CO fs received, for a
perlod of five years. This warranty is the equivalent of a bumper to bumper warranty on an automobile. The only
additional excaption would be if there is evidence of neglect or inadequate maintenance required by the owner to
prevent such measures, which would make this warranty Invalid. The OWNER shall maintain a scheduled
preventive maintenance program throughout this perlod for items that require maintenance, a list of which will be
provided by the Contractor and must be agreed upon by the Owner upon completion of the home. CONTRACTOR
is not responsible for providing scheduled maintenance as part of this Contract.

Contractor acknowledges that if the insurance for RIB Development (the Company) is not maintained or fs not
adequate te cover any claims or Issues In this Contract, including not completing the work, or the Cornpany itself
does not exist, the Owner may hold Randy Barrientez personally Hable to meet the performance of Hems within
this Contract ~ this is a Personal Guarantee by Randy Barrientez,

CONTRACTOR warrants to OWNER that materials and equipment furnished under this Contract will be of geod
quality and new unless otherwise required or permitted by the Contract Documents and that the Work of this
Contract will be free from defects not Inherent In the quality required or permitted, and that the Work will
conform to the requirements of the Contract Documents.

With respect to any fira, alarm, or other lfe-safety or security system installed in or servicing the project,
CONTRACTOR'S Hability under this limited warranty shall be ilmlted to the cost of correcting any defective
workmanship or replacing any defective materials in such systems.

‘This limited warranty does not extend for a time period past those provided by the manufacturer for Items noted
in this paragraph. CONTRACTOR shall assign and supply OWNER with any additional warranties of suppllers or
manufacturers at the completion of CONTRACTOR'S Work. CONTRACTOR shall not be responsible for the
performance of any manufacturer under manufacturer’s warranties, with regard to any appliances, the hot tub,
and the hoilers..

This limited warranty excludes any responsibility on the part of CONTRACTOR to ramedy any defect of deficiency
caused by any error or omission in the Drawings or Specifications, misuse by OWNER of others, changes or
modifications not performed by CONTRACTOR except where CONTRACTOR has failed to act, improper, inadequate
or insufficient maintenance or operation, and normal wear-and tear.

CONTRACTOR makes no representations or warranties, express or implied, concerning the presence or absence of
radon or environmental pollutants in the Property or Residence.

CONTRACTOR Is entitled to rely on the recommendations of a qualified soils engineer for the foundation design.
CONTRACTOR will hire a third party geotechnical engineer who will visit the site at excavation and provide If
nacessary a written report of findings to the CONTRACTOR and prior to foundation placement. This cost. will be
added to the GMP Contract. Owner waives any claims arlsing from catastrophic acts of god, such as significant
earthquakes, significant avalanches, significant changes in underground springs that were unforeseen at the time
of buliding, and a significant mountain mudslide.

EXCEPT AS PROVIDED IN THIS ARTICLE, CONTRACTOR MAKES NO WARRANTY OR REPRESENTATION.
Page 9 of 13

CONSTRUCTION CONTRACT - OWNER AND CONTRACTOR - COST PLUS WITH A GIMP

 

 
L

Cc

4

ase:18-01433-EEB Doc#:1 Filed:12/28/18 Entered:12/28/18 15:06:17 Page17 of 72

ARTICLE 13 PROGRESS PAYMENTS

OWNER shall rake prograss payments in proportion to the Work completed during the construction process.
CONTRACTOR shall submit to OWNER a written Draw Request. Draw Requests shall be itemized showing the Cost
of the Work and CONTRACTOR'S Fee for each item Included in the Draw Request, and shail include supporting
invoices, receipts or other documentation evidencing the Cost of the Work, as well as a lien walvers In a form
acceptable to Owner for that portion of the Work completed during the previous pald payment-application.

if payment is requested on account of materials or equipment not yet incorporated in the Work, but ordered to be
delivered and stored at the site or some other location agraed upon by OWNER, such payments may be
conditioned upon CONTRACTOR providing proof of placement of the order to the manufacturer or supplier or such
materials or equipment, and, as the case may be, delivery of the same. if a deposit is required for materials, e.g,
window and cabinet orders, OWNER shall pay this sum prior to the deposit date. OWNER shail pay CONTRACTOR
within 15 (Fifteen) Days after CONTRACTOR'S submission of its Draw Request to OWNER, An 18% per annum
Interest charge shall be added to all late payments.

if, through no fault of CONTRACTOR, OWNER does not make payment within 30 days after the date it becomes
due, then without prefudice te any other right or remedy CONTRACTOR may have, CONTRACTOR may stop all
Work until payment of the amount owlng has been received.

Except with the OWNER’S prior approval, labor portions of payments to Subcontractors shall be subject to
retainage of five percent (8%), Withheld retalnage monies shall be paid in full by the OWNER after a maximum
period of one hundred and twenty (120) days following the Application for Paymant in which the monies wera
withheld,

Notwithstanding the above, payments may be withheld by Owner on account of (1) defective work not remedied;
{2} claims filed by third parties; (3) fallure of Contractor to make payments properly to subcontractors or for labor,
materials or equipment; (4) reasonable evidence that the Work cannot be completed for the unpaid balance of the
Guaranteed Maximum Price; (5) damage to the Owner; (6) reasonable evidence that the Work will not be
completed within the Contract Time and that the unpaid balance of the Guaranteed Maximum Price would not be
adequate to cover actual damages for the anticipated delay; or (7) persistent fatlure to carry out the Work In
accordance with the Contract Documents.

ARTICLE 14 FINAL PAYMENT
Final payment, constituting the entire unpaid balance of the Contract Sum, shall be made by OWNER to

CONTRACTOR when:

a) CONTRACTOR'S Work is fully performed in accordance with the requirements of the Contract Documents
and this Agreement;

b) CONTRACTOR has submitted Its final Draw Request to OWNER;

c) CONTRACTOR has executed and delivered to OWNER all required warrantles;

d} CONTRACTOR has delivered ‘as built’ drawings relating to the Work, if required;

a) A Permanent or Temporary Certificate of Occupancy for the Property has been issued by the appropriate
governmental agency; and

f} CONTRACTOR has cornpleted the work required by the Punch List as outlined in Article 15

The tender by OWNER and the receipt by CONTRACTOR of final payment shall constitute a walver of ail claims by
one against the other relating to CONTRACTOR'S Work, except that it shall In no way relleve CONTRACTOR of
responsibility for warranty work under Article 12 of this Contract,

Page 10 of 13
CONSTRUCTION CONTRACT - OWNER AND CONTRACTOR - COST PLUS WITH A GMP

 

 
»

Case:18-01433-EEB Doc#:1 Filed:12/28/18 Entered:12/28/18 15:06:17 Page18 of 72

ARTICLE 15 PUNCH LIST

Within 365 Days after receipt by OWNER of CONTRACTOR'S written notice of substantial completion, OWNER shall
Inspect the Project in CONTRACTOR'S presence. At that time, OWNER shall give CONTRACTOR one signed Punch
List identifying any deficlencies in workmanship or materials noted by OWNER. If OWNER does not Inspect the
project within said time period, the right to object to completion will be walved,

CONTRACTOR shall correct any items on OWNER’S Punch List that are deficient in workmanship and/or materials
according to appropriate standards of construction. Any dispute on Items appropriate for the Punch List will be
reviewed and decided by the Architect.

CONTRACTOR shall correct those defects at its cost within a reasonable period of time. CONTRACTOR has no
obligation to make any repairs not included on OWNER’S signed Punch List, except as provided in Article 11 or
Article 12 herein.

ARTICLE 16 ACCOUNTING RECORDS
CONTRACTOR shall keep detalled accounts and exercise such controls as may be necessary for detailed and
responsible financial management of ail aspects of the Project. CONTRACTOR shall make these records reasonably
available to OWNER on the request of OWNER.

ARTICLE 17 INSURANCE

CONTRACTOR shall take out and maintain insurance for the entire time of the Contract as follows:
General Liability Insurance of not less than [$2,000,000];

Automobile Llability insurance of not less than ($500,000);

Workman’s Compensation and Employer’s Liability Insurance as required by statute.

CONTRACTOR shaff take out and maintain in the name of CONTRACTOR for the benefit of OWNER, CONTRACTOR

and Subcontractors for the entire time of the Contract as follows:
Bullder’s Risk Insurance coverage on the Project to the full value of the Work of not less than {$2,300,000}.

Contractor acknowledges that Owner Is not responsible for any insurance on the property until a CO is received,
thus any and all risk to the property during construction. resides with the Contractor Including acts of God with the
exceptions of War, acts of Government and Earthquakes. For example: if the house is substantially complete and
two days before a CO is received lightening strikes the house and it burns down, the Contractor Is responsible to
rebuild the house.

Coverages, whether written on an occurrence or claims-made basis, shall be maintained without Interruption from
date of commencement of CONTRACTOR'S Work until date of final payment and termination of any coverage
required to be maintained after final payment to CONTRACTOR.

Certificates of insurance acceptable to OWNER and CONTRACTOR shall be filed with OWNER and CONTRACTOR
prior to commencement of CONTRACTOR'S Work. Each certificate and policy shall contain a provision that the
policy will not be cancelled or allowed to expire untl! at least 30 days’ prior written notice has been given to
OWNER and CONTRACTOR.

ARTICLE18 TEMPORARY FACILITIES

CONTRACTOR shall furnish and make available to OWNER the following temporary facilities, equipment and
services; these shall be furnished at no cost to OWNER unless otherwise indicated:

{Temporary electric, gas and water]

Page 11 of 13
CONSTRUCTION CONTRACT - OWNER AND CONTRACTOR - COST PLUS WITH A GMP

 

 
Case:18-01433-EEB Doc#:1 Filed:12/28/18 Entered:12/28/18 15:06:17 Page19 of 72

4 4

ARTICLE 19 ASSIGNMENT
CONTRACTOR shall not assign the Work of this Contract without the written consent of OWNER, nor contract the
whole or any part of this Contract without the written consent of OWNER,

ARTICLE 26 DEFAULT

If CONTRACTOR defaults or naglects to icarty out the Work In accordance with thls Contract and fails within 15
working days after recelpt of written notice from OWNER to commence and continue correctlon of such default or
neglect with diligence, OWNER may, after five days following recelpt by CONTRACTOR of-an ‘additional written
notice, and without prejudice to any other remedy OWNER may have, make good such deficiencies and may
deduct the reasonable cost thereof from the payments then or thereafter due CONTRACTOR.

ARTICLE 21 TERMINATION OR SUSPENSION

A TERMINATION BY CONTRACTOR
If the Work is stopped, or if payment of amounts due under this Contract is not made, for a period of 30
Days, through no act or fault of CONTRACTOR, or Its agents or employees or any other persons
performing portions of the Work under contract with CONTRACTOR, because OWNER failed to fulfill Its
rpaterial obligations under the Contract, CONTRACTOR may, upon five days written notice to OWNER,
terminate the Contract. in the event of such termination by CONTRACTOR for any reason which Is not the
fault of CONTRACTOR, its subcontractors, material suppliers, or their agents or ernployeas, CONTRACTOR
shall be entided to racover from OWNER payment for Work executed Including all retainages and
withheld payments; and for loss with respect to materials, equlpment, tools, and construction equipment
and machinery, including reasonable overhead, profit and damages.

8, TERMINATION BY OWNER
{f CONTRACTOR repeatedly fails or feglects to carry out the Work In accordance with the Contract
Documents-or otherwise to perform In-accordance with this Contract and falls within 15 Days after receipt
of written notice to commence and continue correction of such default or neglect with diligence and
promptness, OWNER may, after five days following receipt by CONTRACTOR of an additional written
notice and without prejudice to any other remedy OWNER may have, terminate the Contract and finish
CONTRACTOR'S Work by whatever method OWNER may deem expedient.

c, SUSPENSION
OWNER may order CONTRACTOR in writing to suspend, delay or interrupt the Work of this Contract in
whole or In part for a period of time, not exceeding 15 days. in the event of suspension ordered by
OWNER, CONTRACTOR shall be entitled to an equitable adjustment of the Contract Time and Contract
Sum, including CONTRACTOR'S reasonable costs of shut-down, delay and start-up.

ARTICLE 22 NOTICES AND CONTRACT ADMINISTRATION

All normal correspondence (ie. change orders, payment requests) shall be sent via email, mail, fax or hand
delivered, All legal notices shall be sent certtfied mail, return receipt requested or hand delivered to the addresses
listed below.

The OWNER’S designated representative will provide administration of the Contract and will be the OWNER'S
tepresentative for the duration of thls contract. The OWNER’S designated representative shall be:

Page 12 of 13
CONSTRUCTION CONTRACT - OWNER AND CONTRACTOR « COST PLUS WITH A GMP

 

 
€ase:18-01433-EEB Doc#:1 Filed:12/28/18 Entered:12/28/18 15:06:17 Page20 of 72

¥
4

 

 

Jim and or Kimberly Ralto Owner (443) 255-4541
NAME TITLE PHONE #
10104 Flower Gate Terrace Jim.rallo@ (202) 467-5881
Potomac, MD,20854 Liquidityservicesine

com
ADDRESS EMAIL FAX #

The CONTRACTOR'S designated representative will provide administration of the Work and will be the
CONTRACTOR'S representative during construction until final payment fs due. The CONTRACTOR'S designated
representative shall be:

 

 

Randy Barrientez President (970) 513-0777
NAME THE PHONE #

PO Box 25720 - Silverthorne, CO 80497 randy@rjbdevelopment.com (970) 513-0770
ADDRESS EMAIL FAX#

ARTICLE 23. DISPUTES
Any claim arising out of or related to this Contract shall be subject to medlation as a condition precedent to the

institution of legal proceedings by either party. Requests for meditation shall be filed in writing by the other party
to this Contract. The mediation shall be held in Summit County, Colorado, unless otherwise agreed by the partles.
The parties shall share the mediator's fee and any filing fees equally.

Should OWNER or CONTRACTOR employ an attorney to enforce any of the provisions of thls Contract or to protect
Its Interest in any matter arlsing under this Contract, or to collect damages from this Contract, the prevailing party
shall be reimbursed for all reasonable costs and attorney’s fees incurred in connection therewith. Any action or
proceeding brought in relation to this Contract shall be in Summit County, Colorado.

ARTICLE 24 MISCELLANEOUS
This Contract shall be governed by the law of the State of Colorado.

The fallure of either CONTRACTOR or OWNER to insist on the performance of any of term or condition of this
Contract shall not be construed as a waiver of such term or condition.

 

 

 

AGREED AS WRITTEN ABOVE:
Randy Barslentez President DATE
RIB Development nc.
A beh GALL

dim Bgfio DATE

EZ, <4 YELLE. a GA 4174
Kimberly RBIS i a DATE

Page 13 of 13

CONSTRUCTION CONTRACT - OWNER AND CONTRACTOR - COST PI.US WITH A GMP

 

 
COST CONTROL ESTIMATE

RALLO RESIDENCE
Lot 07, Trappers Glen
Breckenridge CO 80424

Updated
Enter Date

CCE Notes
Entar Notes Here

CODE
00.000
« (00.100
- {00,110
{00.120
- 100.130

DESCRIPTION
AMOQU Sones
Architect _
Structural Engineer
Soils Engineer

Civil Engineer

Living Area
Unfinished
Garage
SUB-TOTAL
Decks
Patios
Driveway
Other
TOTAL

Case:18-01433-EEB Doc#:1 Filed:12/28/18 Entered:12/28/18 15:06:17 Page21 of 72

6,845

0
1,405
8,050

fe

8,050

 

 

: [00.140

- 00,200

, 00.210
. 00.220
. 00.230
. 00.240
» 100.300
100.310
. [00.320
. 00.400
. 00.410
. [00.599

 
   

  

101.100
. 01.200
- 01.210
. 01.220
. 61.230
. 01.240
(07,300
[01.370
. [01.320
- 01.400
. 01.410
- 01,420
. 01,430

  
   
  
 

DRB / ARC

 

 

 

interior Design

Planning Department.
Building Department
Water Tap Fees

Sewer Tap Fees

Efficient Building Programs

Printing Costs.

Lot Costs
Construction Financing
Sales Costs

Other Procurement

Progress Cleaning
Site Maintenance
Construction Waste Disposal
Window Cleaning
Final
Site

    
  

&

Control Services

 

7
Temporary Heating
+

Temporary Gas -

Location Certificates

 

RJB DEVELOPMENT INC,

Page 1 of 8

 

 

 

 

 

 

 

 

 

   
 
 
 
  
  
   
 
 
  
   
   

PO Box 25726 ~ Silverthorne, CO 80497
P (970) 513-0777 ~ F (870) 513-0770
RiBdevelopment.cam

 

 
Case:18-01433-EEB Doc#:1 Filed:12/28/18 Entered:12/28/18 15:06:17 Page22 of 72

  
 
 
 
 
 
  

 

. 01.440 Temporary Telecommunications
. 01,450 Temporary Water

. 01.460 Sanitary Facilities

- 01.470 Temporary Labor Services
- 01.480 Temporary Access Roads
. 61.481 T Areas
» 01.482 T. Barriers and
» 01,483 Identification &
» O14 Rentals

- {01.500 Risk Insurance
-101.510 Performance Bond
101,520
1

  
  
 
   
 
  
 

 

  
  
 
 
  

  
   
  

  

Workman's

-102,100 Demolition
102,110 Site
* 02. 120 Radon AN AN IALEOSIOMLCAML AARC AECEAL DOM BEd IDDN Abbe BELLA te PRC ANALLAE HALL ALD PULL UB A EOE
. 62,200 Grading & Excavation
02.210 Dewatering
. 02.220 Soil &
:102,300 Soil Stabilization
102.310 T
. 02.999 Other Sitework

-|03,100 Footers &

-103.110 Flatwork

+ (03,420 Concrete
,103.130 Cementitious Decks

» 03.200 Grouting

. 03.210 Concrete Cutti ing & Boring
» 03.220 Concrete

. {08,899 Other

 

 

 
 
   

. 04. T10 Glass Unit Masonry .
: 04.200 Exterior Stone Veneer
- 04.210 Interior Stone Veneer

104.999 Other Masonry

 

 

 

seri 6 L918 0 esc We enema Le A a CE EERE DE DPR aT ae
(05.100 Structural Stee)
«105. 110 ‘Structural Steel Labor

     

 

  

PO Box 25720 - Silverthome, CO 80497
P (970) 818-0777 - F (970) 513-0770

RJB DEVELOPMENT INC, Page 2 of 8 fuBdevelopment.com

 

 
Case:18-01433-EEB Doc#:1 Filed:12/28/18 Entered:12/28/18 15:06:17 Page23 of 72

v

 

+ 05.200 Metal Stairs

- 05.210 Exterior Metal Railings

» 05.220 Interior Metal Railings |
-105.300 Metal Grating

+ {05.310 Metal Balconies
-(05.320 Decorative Metal "
- 05.999 Other Metals

 

 

 
 

 
  
  
 

» (06.100
110
- {06.120 Structural Wood
- (06.130 Timber
- 106.140 Glue-Laminated Construction
150 Trusses
- 06.200 Finish
- 06.210 Finish
- 06.220 Wall
- 06.230
- 06.240 Wood Stairs

- 06.250 Exterior Wood
+ 06.260 Interior Wood
- 06.270 Custom Bullt-Ins
- 06.280 Closet
- 06.290 Custom Woodwork
+ 06.300
- 106.310
20
. 06.400
- 06.410 Labor
-|06.999 Other Wood Plastics &

     

   

Labor

 
  
   
   
 

Labor

 
  
  
  
 
 
  
 
  
   
    
  
  

Installation
Hardware

    
   

  

    
 
  

07.000 THERMAL AND MOISTURE PROTECTION

. (07.100 Dampproofing & Waterproofing
-{07.110 Weather Barriers

- 07.200 Foundation Insulation

- 07.210 Underslab Insulation

- 07.220 Insulation System

- 07.230 Exterior Insulation System
- 07.240 Advanced Sealing Package
- 107.300 Shingle & Shake Roofing
:107.310 Metal Roofing

- {07.320 Membrane Roofing

- 07.400 Wood Siding & Trim

: 07.410 Wood Siding & Trim Labor

 

 

PO Box 25720 - Silverthome, CO 80497
: P (970) 513-0777 - F (970) 513-0770
RJB DEVELOPMENT INC. Page 3 of 8 RiBdevelopment.com

 

 

 
Case:18-01433-EEB Doc#:1 Filed:12/28/18 Entered:12/28/18 15:06:17

    
 

    

 

& Tam
& Trim Labor .
& Sheet Metal

: 07.420 Metal
» 07.430 Matal
107.500
107.510 Gutters
. 107.520 Decorative Shrouds
. 107,530 Snow Guards

. 07,600 Fire & Smoke Protection
. 07.610 &
. |07.700 Deck
» 07,995 Other Thermal & Moisture Protection

  
   

      
  
  
  
 
  
  
 

 

 

 

 

 

   
   

  

.100 Entrances
»{08.110 Exterior
»108.120 interior Doors
. 130 Overhead Doors
- 108.140 Doors
- 08,200 Door Hardware
-/08.300 Windows
: {08,310
» 08,400 Decorative Glazing
- 08.410 Mirrors .
- 08.420 Surface PbS ic caneeaevnenn
1108.500 Louvers & Yents
. 08,999 Other

 
 
  
  
  

   
 

- 109,100 Plaster
109,110 Boards &
. 09.200 Tile Flooring

» 09.210 Tile Surround

. 09.220 Tile C Countertops |
. 09.230 Tila Labor

. 09.240 Shower Pans &
- [09.300 Treatments

- 109.310 _
- {09.320 Wood
- 109.330 Finished Concrete
109,340
- {09.350 Carpeting
{09.360
» 09.400 Wall Coverings
. 09.410 Acoustic Treatments
. [09.500 interior Painting

  
 

      
    
  
  

Page24 of 72

 

    
  
  
   
 
   
 
  

 

  
 
 
 
 
  
  
 
 
     

PO Box 28720 ~ Silverthorne, CO 60487

/ P (070) 518-0777 - F (970) $13-0776
RJIB DEVELOPMENT INC. Page 4 of 8 RiBdevelopment.com

 

 
°°

Case:18-01433-EEB Doc#:1 Filed:12/28/18 Entered:12/28/18 15:06:17 Page25 of 72

   

.{09.510 Exterior

- (09,520 & Finish
‘ 30 Faux Finishes
-/09.540 Performance
-]09,550

09.560 Stucco

09.999 Other Finishes

>

-|10.100
10.200 Bath Hardware & Accessories
10.210 Tub & Shower Doors
10.220 Accessories
- {10,300 & Stoves
10.310 Exterior Fire Features

- 10.400 Aid
- 10.410 Fire Protection
-110.500 Assemblies
-{10.510 Wardrobe & Closet
10.520 Closet Hardware & Accessories
-/10.530 Wine
+ 10.600 Exterior
-110.999 Other

 

      

EQUIPMENT
«111.100 Central Vacuum

» 11.200 Appliances
- « 11.210 Appliance tnstallation
-{11,.300 Recreational Equipment
-111,310 Playfield Equipment
« 11,999 Other Equipment

      
  
    

 

  

MUL NISL aL Cts)
«412.100 Art
-|12.110 Window Treatments
-112.120 Specialty Casework
--12.200 Concrete Countertops

- 12.210 Metal Countertops

. 12.220 Wood Countertops

- 12.230 Composite Countertops

- 12.240 Stone Countertops
-|12.300 Furnishings & Accessories.
12.310 Furniture

- {12.320 Multiple Seating

+ 12.999 Other Furnishings

  

 

 

 

PO Box 25720 - Silverthome, CO 80497
, P (970) 513-0777 ~ F (970) 513-0770
RJB DEVELOPMENT INC. Page 5 of 8 RJBdevalopment.com

 

 

 
&%

Case:18-01433-EEB Doc#:1 Filed:12/28/18

Entered:12/28/18 15:06:17 Page26 of 72

 

» 113.100
a REPERES)
{13.120

- 113,730
- 113.140
{13.150
» 13.999

   

114,100

  

Fountains

Hot Tubs
Saunas
Vaults

Structures
Other Construction
CONVEYING EQUIPMENT.
Elevators

 

 
 

 

~ {14.110

 

   

Lifts

 

- 14,899

115.710
-115.120
- 115.136

15.200
» 15.210
« 15,220
« 15.230
» 15.240
115.999

  

116.700

Other Conveying Equipment

Lift Station

& Insulation
Water Filtration Equipment
T Urinals & Bidets
Lavatories & Sinks
Bathtubs
Shower S$
Faucets, Supplies & Trim
Other

ELECTRICAL
Photovoltaic Solar System

 
  

 

 

 

 

 

     

95,398 11.85

 

 

-{16.110
-116,120

Wind Energy System
Battery Equipment

 

» 16.200
» 16.210

Filters, Conditioners & Protection
Electrical Systern :

 

. 116.300
. 116,310
(16.320
. 16.400
. 116.999

 

   

117,100
{17.110

 

interlor Lighting Fixtures
Interior Fluorescent Lighting
Exterior Lighting

Heat Trace Cable

Other Electrical

MECHANICAL.
HVAC Systern
Exhaust Venting

   

 

 

 

 

 

 

«117.120
117.430

 

Duct & Equipment insulation

Air Distribution & Filtration System encase sian sons

 

 

 

 

 

 

 

 

 

- 17,200

RJB DEVELOPMENT INC.

Mechanical System

Page 6 of 8

 

PO Hox 25720 ~ Silverthorne, CO 86497
P (970) 8138-0777 ~ F (870) 613-0770
RBdevelopment.com

 

 
Case:18-01433-EEB Doc#:1 Filed:12/28/18 Entered:12/28/18 15:06:17 Page27 of 72

 

. 17.210 Thermal Solar System
« 17,220 Control
« 17.230
- 17.240 Snowmelt Systern
- 17.250 Radon
»117.999 Other Mechanical

 
      
  
 
  
 

    
 
   
  
 

  

Pee Ute gist uusimetel 0). AOE Taner
- 118.100 Fire Sprinkler System
+118.110 Fire Pumps

-118.120 Fire Suppression Water Storage

+ 18.999 Other Fire Suppression

 

 

 

  
   

   
   
  

19.100
19.110

Automation
ted Automation
- 119,120 Automation Comrnunications
19.130 Automation Other
+ 19.200 Voice / Data 7 AV
- 19.210 Voice Communications
» 19.220 Data Communication Equipment
19.230 AV Coramunications
- 119.300 Control
-119,310 Intrusion Detection & Alarm
19.320 Fire Detection & Alarm
. 19.999 Other Communications &

  
   

  

 
    
   
   
 

  
 

 

 

+

   
 

 

4

20,000 EXTERIOR IMPROVEMENTS tere 8) Haas)
.120,100 Paving Base

120.110 Asphalt Paving
-|20.120 Concrete Paving.
-.120,130 Flagstone & Pavers

120,140 Curbs & Gutters

-|20.150 Patios & Walkways ae
.|20.160_ Paving Specialties _
. 20.200 Fencing & Gates

- 20.220 Wetlands Mitigation _
120,300 irrigation
-120.310 Erosion Control -
- (20,320 Final Grading & Landscaping

+ 20.999 Other Exterior Improvernents

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  
      

21.000. UTILITIES
-121,100 Water Service Connection

PO Box 25720 - Silverthorne, CO 80497
| P (970) 513-0777 + F (976) 813-0776
RJB DEVELOPMENT INC. Page 7 of 8 RBdavalopment.com

 

 
ase:18-01433-EEB Doc#:1 Filed:12/28/18 Entered:12/28/18 15:06:17 Page28 of 72

    
  
  
  
 

  
 

 

Well Sy
Service Connection

   

-121.110 Water
+121.200
»121.210
121.230 Storm Utilities
» 21.300 Electrical Utilities

» 21,310 Electrical Utilities Construction
121.400. Gas Utilities

21.410 Gas Utilities Construction
. 21.500 Voice Communications Utilities
» 21,510 AV Communications Utilities
121,999

 

  
  
  

  

 
  
  
  

  
  
 
 
  

   
 

   

10.09

    

81,205

  

99.000. MARKUP & CONTINGENCY
. 99.100 Overhead & Profit

. 99.200 Administration Fees

. 99.300 Contingency

 

 

TOTAL

 

COST CONTROL NOTES

* All listed pricing per sq/ft is calculated from the "Sub-Total" sq/ft listed above (Living,
Unfinished & Garage Square Footage).

* This Cost Control Estimate is based on information available to and provided to RJB
Development by the Owner, Architect and Engineers and DO NOT constitute a lump sum or
guaranteed maximum price unless agreed on elsewhere in writing between RJB Development

LABLES POR LINE ITEM TYPES

ndicates an "Allowance" Jine item.

IN| Indicates that the item is “NOT Included in the CCE. No cost or allowance has been designated.
“Uy indicates that the item is "Included" in the CCE. if line item is "$0" the cost Is included in

ee

es another line itern cost.

  
    

PO Box 25720 - Silverthorne, CO. 80497
P (970) 513-0777 ~ F (970) 513-0770

RJB. DEVELOPMENT INC. Page 8 of B RUBdevelopment.com

 

 
«Case:18-01433-EEB Doc#:1 Filed:12/28/18 Entered:12/28/18 15:06:17 Page29 of 72

e

 

 

Jim Rallo
ae a es eatin eee]
From: Randy Barrientez <randy@rjbdevelopment.com>
Sent: Friday, August 09, 2013 3:53 PM
To: Jim Rallo
‘Subject: CCE / Contract
Attachments: CCE - 07TG Rallo Residence.xlsx,pdf; (Rallo) RIB Owner Construction Contract (Cost Plus
GMP Cost Savings) Clean Final version.docx
Jim ae Oe ee AF

Vi“ A
| recelved your email today approving of the attached contract. Per our phone convygfsation today | am attaching the
- new updated 8/9/13 CCE to reflect our phone conversation and the new contract/amount. The office will have our
insurance company send you the General Liability Policy for the $2M coverages. The builders risk policy will be
issued at start of wood framing. | accept the conditions of the attached contract and CCE, | will work with BHH in
getting the new plans printed........ however BHH WILL charge us for doing these and charge for printing the new
plans, Are you sure we NEED to have these re-done and printed. To save extra cost we could do 8.5" x 11" copies
of things that are Important such as the foundation changes. A lot of this does not need to be redrawn. We can
identify on your and my set of plans exactly where the under drains are located for any future references. Or you
can have BHH do it all, we can discuss this later.

 
 

 

 

Thank you,

Randy Barrientez
President | RJB Development Inc.

PO Box 25720 - Silverthorne, CO 80498

phone 970.513.0777 | fax 970.513.0770

mobile 970.418.1022 | website RJBdevelopment.com
RJB <TARATD |

 

  

 

 
Case:18-01433-EEB Doc#:1 Filed:12/28 a6ed:12/28/18 15:06:17 Page30 of 72

   

 

DISTRICT COURT

SUMMIT COUNTY, COLORADO

501 North Park Avenue DATE FILED: June 1, 2018 3:27 PM
PO Box 269, Breckenridge, CO 80424 CASE NUMBER: 2014CV30297

970-453-2241

 

Plaintiffs: JAMES M. RALLO, an individual, and
KIMBERLY P. RALLO, an individual

Vv.

Defendants and Counterclaim Plaintiffs:

RJB DEVELOPMENT, INC., a Colorado corporation;
RANDY BARRIENTEZ, an individual; RANGE WEST
INC., a Colorado corporation; ORR CONCRETE, INC., a ACOURT USE ONLYA
Colorado corporation; SCOTT ORR, an individual; BAY
CONSTRUCTION, INC., a Colorado corporation; MARK
BODHAN, an individual

Vv.

Counterclaim Defendants:

JAMES M. RALLO, an individual; KIMBERLY P. RALLO,
an individual; ASTILLA’S TILE LLC, a Colorado limited
liability company; BRENT IVES, an individual; BANK OF
AMERICA, N.A., a national banking association

And:

Plaintiff: JAMES M. RALLO

V.

Defendant: WILLIAM WILKINSON

Vv.

Third Party Defendant: RJB DEVELOPMENT, INC.

 

Case Number: 2014CV30297
Consolidated with 2015C30307

 

Div.: T Courtroom: 3
FINDINGS OF FACT, CONCLUSIONS OF LAW AND JUDGMENT

 

 

 

 

Page 1 of 75

 

 
Case:18-01433-EEB Doc#:1 Filed:12/28/18 Entered:12/28/18 15:06:17 Page31 of 72

THIS MATTER came before the court for trial to the court on January 18-20, 2017,
March 20-22, 2017, and April 26, 2017, and the court having considered the evidence

makes the following findings of fact, conclusions of law, and judgment:

I. Introduction

This action arises out of construction of a custom home in Breckenridge,
Colorado. The general contractor and homeowners agreed that the home would be
built for the cost construction and a contractor's fee, but for a price not to exceed
$2,127,520. Construction started in the summer of 2013 and after some delays caused
by unexpected groundwater, the homeowners and general contractor agreed that the
home would be completed by May 15, 2014. A certificate of occupancy was obtained
for the house on December 22, 2014, and this suit was filed the same day. The parties
had substantial disagreements over responsibility for the cost of the work, including
disputes over change orders and responsibility for the delay in completion, and
nonpayment.

The general contractor filed a mechanic's lien alleging nonpayment and the
homeowners’ claims were amended in March of 2015 to expand the allegations
supporting the claims for defects in construction and to include several additional
subcontractors and their principals as defendants. The general contractor brought
claims for breach of contract and foreclosure of its lien. The claims for defects in

~ construction were separated from the contact claims between the homeowners and the
general contractor. Some of the defect claims were resolved by settlement and others
were dismissed by the court. A trial to the court was held to resolve the mechanic’s lien
and contract related claims, as well as a claim between one of the homeowners and an
electrical subcontractor. This order resolves the remaining payment related claims

pending before the court at the bench trial in favor of the homeowners.

Page 2 of 75

 
Case:18-01433-EEB Doc#:1 Filed:12/28/18 Entered:12/28/18 15:06:17 Page32 of 72

II. Parties, Jurisdiction, Procedural Background,
and Claims for Resolution

A. Pleadings, Parties and Jurisdiction

Plaintiffs and counterclaim defendants James M. Rallo and Kimberly P. Rallo (the
“Rallos”), are residents of Maryland and jointly owned certain real property legally
described as Lot 7, First Amended Plat, Trappers Glen Subdivision Filings 1, 2 and 3,
according to the plat filed March 19, 1996, at Reception No. 517871, Summit County,
Colorado, and commonly known as 1030 Four O’Clock Road, Breckenridge, Colorado
(the “Property”). During the course of these proceedings the Rallos divorced and
James Rallo became the sole owner.1

The Rallos entered into a Construction Contract between Owner and Contractor (Cost
Plus with a Guaranteed Maximum Price), dated August 9, 2013 (the “Contract”), with
defendant and counterclaim plaintiff RJB Development, Inc. (“RJB”), whereby RJB
agreed to construct a custom single family home on the Property. RJB is a Colorado
corporation with a business address in Silverthorne, Colorado. Defendant Randy
Barrientez is a principal of RJB. The Contract includes a personal guaranty by Randy
Barrientez.

The Rallos filed their initial Complaint against RJB and Randy Barrientez on
December 22, 2014, the same day the certificate of occupancy issued for the house. The
Complaint alleged defects in workmanship in support of claims for breach of contract
and negligence. RJB and Randy Barrientez were served with the Complaint on January
6, 2015. On March 3, 2015, an Amended Complaint was filed which raised new factual

allegations including that RJB breached the Contract by failing to pay subcontractors.

 

i Kimberly Rallo has not been an active participant in this action and did not appear or testify at
trial. Earlier in the proceedings, plaintiffs sought to “substitute” Mr. Rallo for Kimberly Rallo but the
request was denied by the court. See Order Re Motion to Substitute, dated June 6, 2016. Ms. Rallo
remains a party, and, in particular, a defendant with respect to the counterclaims of RJB. In light of the
evidence, and notwithstanding her failure to appear, the court finds no appropriate basis for entry of
default against Ms. Rallo. There is no assignment of claims of record nor is the decree from the Rallos’
divorce in evidence. As such, the judgment entered herein is in favor of the Rallos and the court leaves
the Rallos’ ownership of the claims and/or judgment and proceeds to the terms fo the Rallos’ dissolution
of marriage proceedings.

Page 3 of 75

 
Case:18-01433-EEB Doc#:1 Filed:12/28/18 Entered:12/28/18 15:06:17 Page33 of 72

Additionally, the Amended Complaint identified several subcontractors on the Project
as additional defendants, including the Project’s surveyor Range West, Inc., and Robert
Johns (collectively “Range West”), a concrete subcontractor Orr Concrete, Inc., and Scott
Orr (collectively “Orr Concrete”), an excavating subcontractor Aichholz Excavation
Corp., and William T. Aichholz (collectively “ Aichholz Excavation”), and a supervisor
on the Project Mark Bodhan and his company Bay Construction, Inc. (collectively
“Bodhan”). The Amended Complaint includes claims for breach of contract against
RJB and Randy Barrientez, negligence against all of the defendants, and violation of the
Colorado Contractor Trust Fund Statute and Civil Theft (C.R.S. § 38-22-127), and
conversion against RJB and Randy Barrientez. The claims against Aichholz Excavation
were dismissed early in the proceedings. |

Defendants RJB and Randy Barrientez asserted cross claims against Range West,
Orr Concrete, Aichholz Excavation, and Bodhan for breach of contract, contribution,
and negligence, and counterclaims against the Rallos for breach of contract based on
alleged non-payment of sums due under the Contract, unjust enrichment, and
intentional interference with contracts for the Rallos alleged interference with RJB’s
subcontractors and suppliers. RJB subsequently amended its answer and counterclaims
to foreclose its mechanic’s lien. This resulted in the addition of two parties with record
interests in the Property, Bank of America, N.A. (“BANA”), a lender to the Rallos, and
Brett Ives (“Ives”), a subcontractor on the Project that filed a mechanic’s lien. BANA
responded to RJB’s lien claims by asserting on several grounds that RJB’s lien is invalid.
Ives’s claims were resolved prior to trial.

Mr. Rallo separately initiated a county court suit against William Wilkinson, an
electrician that performed work on the Project. Wilkinson counterclaimed against Rallo
and RJB alleging non-payment for the work he performed. The county court case
involving Wilkinson, 2015C30307, was consolidated with this action for trial.

It is uncontested and the court finds and concludes as a matter of law that it has
jurisdiction over all of the claims and parties at issue and that venue is proper in

Summit County.

Page 4 of 75

 
Case:18-01433-EEB Doc#:1 Filed:12/28/18 Entered:12/28/18 15:06:17 Page34 of 72

B. The Defect Claims

The Rallos’ claims for negligence and, at least in part, for breach of contract are
premised on alleged defects in construction of the Project. The alleged defects include a
concrete foundation wall constructed out of square with associated.damages,
incorrectly located columns supporting the porte cochere, failure to install copper
piping to the kitchen, an improperly insulated and ventilated roof, failure to install a
drainage plane behind the masonry, installation of different brand of housewrap, a
damaged waterproof membrane below an exterior deck, an improperly constructed
drain in a rear patio, and incomplete punch list and electrical work. See Plaintiffs’ Initial
List of Construction Defects, filed April 30, 2015; Amended Complaint, 31-42. The
Rallos mediated with RJB in October, 2015 and reached a written settlement agreement
with respect to the Rallos’ construction defect claims against RJB. The settlement
provided that RJB would pay the Rallos $100,000 in exchange for a release of the
construction defect claims in the suit, but reserved the remaining non-defect claims.
The Rallos subsequently disputed the scope of the settlement. The court determined
the settlement agreement to be enforceable. See Order re Defendants RJB Development,
Inc., and Randy Barrientez’s Motion to Enforce Settlement Agreement, dated March 23,
2016 (“Order Enforcing Settlement Agreement”).

The Order Enforcing Settlement Agreement was not dispositive of the Rallos’
negligence claims against Range West, Orr Concrete, and Bodhan. At the request of the
parties, the court bifurcated trial of all remaining claims, setting the negligence claims
against the subcontractors for trial by jury in January 2017, with a trailing trial to the
court to resolve the non-defect claims among the Rallos, BANA, RJB, and Wilkinson.

As a consequence of a discovery sanction, the court dismissed the Rallos’ negligence
claims against Range West, Orr Concrete, and Bay Construction and vacated the jury
trial. See Order re: Motion to Strike, Request for Sanctions, Request for Hearing and

Request for Expedited Briefing Schedule, dated December 28, 2016. The payment and

Page 5 of 75

 
Case:18-01433-EEB Doc#:1 Filed:12/28/18 Entered:12/28/18 15:06:17 Page35 of 72

lien claims were then tried to the court on several days, spread over many months and.
finally concluding on April 27, 2017.
Cc. Payment and Lien Claims

Putting aside the construction defect claims, the remaining issues among the
parties are fairly characterized as payment disputes falling into three broad categories:
breach of contract, mechanic’s lien claims, and violation of the statutory trust provisions
of C.R.S. § 38-22-127 (2014). In order to frame its discussion of the evidence presented at
trial and more specific factual findings and conclusions of law, the court finds it

appropriate to summarize the legal principles relating to the parties’ claims.

III. Overview of Legal Principles and Claims for Resolution at Trial
A. Breach of Contract

To recover for a breach of contract, a plaintiff must prove by a preponderance of
the evidence: (1) a contract exists; (2) the plaintiff performed its obligations under the
contract or the plaintiff’s nonperformance is justified; (3) the defendant failed to
perform its obligations under the contract; and (4) the plaintiff suffered damages
because of the defendant's failure to perform. Western Distributing Co. v. Diodosio,
841 P.2d 1053, 1058-59 (Colo. 1992). Performance under the second element means
“substantial performance.” Id. Substantial performance occurs only when the defendant
has received “substantially the benefit he [or she] expected,” and the plaintiff has
deviated from the contract only in “trifling particulars not materially detracting from
the benefit the other party would derive from a literal performance.” Id. (quoting
Newcomb v. Schaeffler, 131 Colo, 56, 62, 279 P.2d 409, 412 (1955)).

“’The measure of damages for breach of a construction contract is the sum which
will put the damaged party in as good a position as it would have occupied if the
contract had been performed.’” D.R. Horton, Inc.-Denver v. Bischof & Coffman
Construction, LLC, 217 P.3d 1262, 1272 (Colo.App. 2009) (quoting Flanders Elec. Motor
Service, Inv. v. Davall Controls & Engineering, 831 P.2d 492, 496 (Colo.App. 1992),

From the owner's perspective, the measure of damages in breach of construction

Page 6 of 75

 
Case:18-01433-EEB Doc#:1 Filed:12/28/18 Entered:12/28/18 15:06:17 Page36 of 72

contract cases where there has been substantial performance is the reasonable cost of
completion plus any damages associated with the delay in completing the contract. Id.,
citing Flanders Elec. Motor Service, 831 P.2d at 496; General Ins. Co. v. City of Colorado
Springs, 638 P.2d 752, 759 (Colo.1981) (“Where a breach results in unfinished
construction and the loss in value to the injured party is not proved with sufficient
certainty, the injured party may recover damages based on ‘(a) the diminution in the
market price of the property caused by the breach, or (b) the reasonable cost of
completing performance or of remedying the defects if that cost is not clearly

disproportionate to the probable loss in value to him.

of Contracts § 348(2)).

(quoting Restatement (Second)

B. Mechanic’s Liens

Colorado mechanics liens are creatures of statute. See C.R.S. § 38-22-101, et seq.
As a general matter, the premise of the Colorado mechanics lien law is that one who has
enhanced the value of particular real property or improvements by his labor or
materials, if unpaid, should be secured by the property he helped improve. The basic
elements of a Colorado mechanics lien are four: (1) supplying work or materials of the
kind specified in the statute; (2) for the benefit of specific real property or
improvements; (3) at the request of the property owner or one authorized by him; and
(4) compliance with statutory procedures for perfection and enforcement of the lien. See
C.R.S. §§ 38-22-101, 109 and 110 (2014); Thirteenth St. Corp. v. A-1 Plumbing and
Heating Co., 640 P.2d 1130, 1134 (Colo.1982) (any work to be entitled to a mechanics
lien must be work of a nature that may improve or enhance the value of real property or
real property improvements). A lien claimant may foreclose his lien and be entitled to
priority. See C.R.S. §§ 38-22-106 (priority of lien attachments) and 38-22-13. |

A lien claimant forfeits a lien filed for an amount greater than is due without a
reasonable possibility said amount claimed is due, and is also liable for the costs and
attorney’s fees of the person against whom the lien was filed. C.R.S. § 38-22-128 (2014).
“One asserting that a lien is excessive must prove, not only that the lien amount exceeds

the amount actually due, but also that there was no reasonable possibility that it was

Page 7 of 75

 
Case:18-01433-EEB Doc#:1 Filed:12/28/18 Entered:12/28/18 15:06:17 Page37 of 72

due and that the lien claimant knew that the lien amount was greater than the amount
due.” Honnen Equip. Co. v. Never Summer Backhoe Serv., Inc., 261 P.3d 507, 510 (Colo.
App. 2011).
C. Trust Fund Statute

The Colorado’s mechanics lien statute also creates a trust obligation with respect
to funds disbursed to contractors on construction projects. Section 18-22-127, CRS.,
commonly referred to as the “Trust Fund Statute,” provides:

All funds disbursed to any contractor or subcontractor under any
building, construction, or remodeling contractor on any construction
project shall be held in trust for the payment of the subcontractors, laborer
or material suppliers, or laborers who have furnished laborers, materials,
services, or labor, who have a lien, or may have a lien, against the
property, or who claim, or may claim, against a principal and surety

under the provisions of this article and for which such disbursement was
made.

C.R.S. § 38-22-127(1)(2014); see Yale v. AC Excavating, Inc., 295 P.3d 470, 475 (Colo.App.
2013). The Trust Fund Statute imposes duties on contractors to ensure that
subcontractors are paid, and is designed to protect homeowners, laborers, and materials
suppliers from dishonest contractors. Flooring Design Associates, Inc. v. Novik, 923
P.2d 216, 219 (Colo.App. 1995). Colorado courts have recognized this statutory trust,
and, subsection 127(5) provides that violation of subsection (1) and (2) of section 127 is
theft as defined in C.R.S. § 18-4-401. See C_R'S. § 38-22-127(5) (2014). The owner of the
property may enforce the statutory trust. Syfrett v. Pullen, 209 P.3d 1167, 1171
(Colo.App. 2008). A contractor breaches the statutory trust relationship by diverting
trust from the suppliers and laborers on a project to other obligations. See AC
Excavating, Inc. v. Yale, 297 P.3d 937, 939 (ColoApp. 2010) rev'd on other grounds 295
P.3d 470 (Colo. 2013); see In re Gamboa, 400 B.R. 784, 790 (Bankr.D. Colo. 2008). An

 

owner of property taken by theft may recover treble damages, costs, and reasonable

attorney fees from the taker. Yale, 295 P.3d at 479.

Page 8 of 75

 
Case:18-01433-EEB Doc#:1 Filed:12/28/18 Entered:12/28/18 15:06:17 Page38 of 72

D. Claims and Trial

1, Claims

A “Proposed Bench Trial Management Order” was submitted by the Rallos on
January 6, 2017, and reflects a summary of the claims for adjudication by trial to the
court. The Rallos assert claims against RJB and Barrientez for breach of contract,
violation of the Trust Fund Statute (a statutory claim and civil theft claim), and
conversion. Mr. Rallo asserts a claim for breach of contract against Wilkinson. The
Rallos also asserted all of the affirmative defenses alleged in their pleadings, excepting
those relating to negligence. The Rallos seek damages for delay and for the cost of
completion of the Project, treble damages for violation of the Trust Fund Statute, and
attorney’s fees and costs, both under the contract and by statute, against RJB and
Barrientez. The Rallos also seek a declaration that RJB’s lien is excessive and therefore
void and for an award of attorney’s fees and costs for defending against the lien.

Mr. Rallo seeks damages for breach of contract from Wilkinson both to recover
money paid and for the cost of completing Wilkinson’s work. Conversely, Wilkinson
asserts an unjust enrichment claim against Mr. Rallo. :

RJB asserts claims for breach of contract, foreclosure of its mechanics’ lien, unjust
enrichment, and tortious interference with contract against the Rallos. RJB asserted all
of the affirmative defenses alleged in its pleadings.

BANA did not make any independently substantive claims, but asserts it is
entitled to an award of attorney’s fees and costs incurred in defending against RJB’s lien
under C.R.S. § 38-22-128 (2014). BANA asserts that RJB’s lien is knowingly overstated,
and that RJB must meet its burden of proof to show priority of its lien by showing that
the lien was timely filed and that all conditions precedent to enforcement of the lien
against the Property were satisfied. BANA also asserted, by way of setoff, that if RJB’s
lien is not overstated, then RJB must provide the amounts claimed due and owing are in
fact due and owing. In sum, BANA seeks relief in the form a determination of the

timeliness and validity of the RJB lien and an award of attorney’s fees and costs.

Page 9 of 75

 
Case:18-01433-EEB Doc#:1 Filed:12/28/18 Entered:12/28/18 15:06:17 Page39 of 72

2. Trial

The trial to the court in this matter was conducted January 18-20, 2017, March 20-
22,2017, and April 26, 2017. The Rallos, RJB, and BANA submitted revised proposed
orders to the court after trial. At trial, the court heard testimony from James Rallo,
Randy Barrientez, and William Wilkinson. Additionally, the court heard testimony
from Marrand Barrientez on behalf of RJB, and several subcontractors: Bernobe
Verdugo, Sophie Willemsen, Luis Gonzales, George Musina, Luis Guttierrez, Alex
Johnson, Brettt Ives, David Nelson, Denise Roberts, Don Anderson, Nick Webber, Virgil
Best, Mark Bodhan, and Marc Hogan. In lieu of testimony, the court received the
transcript of the deposition of Javier Mendoza into evidence by stipulation because Mr.
Mendoza was unavailable to testify at trial as a result of his incarceration. In addition
to the testimony, the court admitted more than a thousand pages of exhibits as
identified in the post-trial Joint Exhibit List filed on April 21, 2017.

The court has carefully considered all of the testimony and documentary
evidence presented, the parties’ proposed orders, trial briefs, and closing arguments,
and the findings of fact set forth throughout this Order are made by a preponderance of
the evidence and based upon the court’s determination of the weight, credibility, and

probative force of each component of the evidence.

IV. Findings of Fact and Conclusions of Law
A. Timeline
Work began on the Project in mid-July, 2013. Groundwater was unexpectedly
encountered during the initial excavation. A subsurface drainage and foundation plan
was engineered and installed, resulting in a 19 day delay in the Project. See Ex, J29
(Construction Schedule, Line 10). It is undisputed that following the subsurface water

event, RJB and the Rallos renegotiated their arrangement concerning the Project and

Page 10 of 75

 
Case:18-01433-EEB Doc#:1 Filed:12/28/18 Entered:12/28/18 15:06:17 Page4o of 72

executed the Contract effective August 9, 2013, and with a date for substantial
completion of May 15, 2014.7

After the drainage and related foundation. issues were addressed, construction of
the foundation began. Not long after the concrete foundation walls and at-grade slab
were poured it was discovered that the foundation wall along the western side of the
home was poured out of square such that the western-most corner of the foundation
was approximately 10 inches too far to the southeast. Because the plumber used the
foundation wall as a reference point for installing the underground plumbing beneath
the slab in that part of the home, some of the slab penetrations (e. 6. hydronic heating
manifold) were incorrectly located. Additionally, some of the locations for columns
were not properly centered to the corresponding footings and a step in the slab was
incorrectly located. In light of the anticipated delay, expense and impracticality of
removing and reinstalling the out of square portion foundation wall, RJB, with the
assistance of the architect and the approval and agreement of the Rallos, devised and
implemented a solution that included cutting the slab and relocating the affected
plumbing, furring out the walls (in some areas to a larger extent than would otherwise
have been required) in the affected interior spaces, and adding some additional exterior
stone work to improve aesthetics at that corner of the home. The Project was delayed
for six days to the make the corrections necessitated by the wall being out of square.

Construction continued through the winter of 2013-14. On the scheduled
completion date of May 15, 2014, the home was only about sixty percent complete as
reflected in the payment requests. The Town of Breckenridge issued a Certificate of
Occupancy for the Project on December 22, 2014. Mr. Rallo took possession of the house
that day to host his family for the Christmas holiday.

From August 23, 2013, to November 20, 2014, RJB submitted fourteen payment
requests to the Rallos. These first fourteen payment requests included twelve change

orders. It is undisputed that the Rallos paid the first fourteen payment requests,

 

2 The subsurface water issue caused a substantial increase in construction costs that was addressed
by the parties and paid for by the Rallos and not material to the disputes at issue for trial.

Page 11 of 75

 
Case:18-01433-EEB Doc#:1 Filed:12/28/18 Entered:12/28/18 15:06:17 Page41 of 72

including the change orders, in full. RJB submitted a fifteenth payment request to the
Rallos on December 23, 2014, one day after issuance of the Certificate of Occupancy.
The Rallos paid a portion of RJB’s fifteenth payment request and withheld a portion
based upon the delay in completion and deficiencies in construction. It is undisputed
that the Rallos paid RJB $1,994,384.16 against RJB’s first fifteen payment requests.

In January, 2015, RJB submitted a sixteenth payment request to the Rallos. In
February, 2015, RJB submitted a seventeenth payment request to the Rallos, along with
thirty (30) additional change orders (numbered 13-43). Following the partial payment
on the fifteenth pay request in December, 2014, the Rallos did not make any further
direct payments to RJB. RJB contends that the Rallos unilaterally terminated RJB
without cause and in breach of the Contract. Mr. Rallo paid a number of
subcontractors directly, after the last partial payment was made on Draw 15. RJB
contends these direct payments constitute unlawful interference with RJB’s relationship
to its subcontractors.

RJB recorded a mechanics lien against the Property on May 26, 2015, in the real
property records for Summit County, Colorado, claiming an amount due of $232,635.52
(the “Lien”). See Ex. J28. RJB mailed a Notice of its Intent to File Lien Statement more
than ten days prior to recording its Lien. BANA claims an interest in the Property by
virtue of a Deed of Trust for the amount of $1,000,000 given for the benefit of BANA
and the Public Trustee of Summit County, dated April 20, 2015, and recorded in the
records of the Summit County Clerk and Recorder on June 2, 2015, at Reception No.
1083537 (“Deed of Trust”). .

Wilkinson, doing business as High Energy Electric, was initially a subcontractor
of RJB on the Project. In February, 2015, Mr. Rallo began working directly with
Wilkinson and ultimately Mr. Rallo and Wilkinson entered into an oral agreement on or
about February 17,2015. The relationship quickly broke down and Wilkinson refused
to perform additional work on the Project. Wilkinson seeks unpaid amounts which he
alleges are due from both RJB and Mr. Rallo. For his part, Mr. Rallo contends he is

entitled to a refund for amounts paid, as well as for amounts he expended to complete

Page 12 of 75

 
Case:18-01433-EEB Doc#:1 Filed:12/28/18 Entered:12/28/18 15:06:17 Page42 of 72

Wilkinson’s work. Because the evidence relating to Wilkinson is largely separate from
the claims between RJB and the Rallos, the court addresses the Wilkinson claims

separately in section IV.F. below.

B. The Contract

The Contract provides generally that RJB as the “Contractor” will complete the
“Contract Work” within the “Contract Time” in exchange for payment of the “Contract
Sum” by the Rallos as the “Owner”. See Ex. J1 (Contract). The Contract requires the
Rallos pay the cost of construction incurred by RJB, together with a percentage of the
cost as a contractor's fee, but subject to a guaranteed maximum price of $2,127,520
(“GMP”). The GMP is premised on a Cost Control Estimate setting forth an itemized
estimate for the various categories of cost necessary to complete the Project, including
an owner's allowance budget of $467,707. See Ex. J3 (Cost Control Estimate). The
Contract provides for a ten month construction period commencing with excavation on
July 15, 2013, and ending with “Substantial Completion” by May 14, 2014.

1. The Work

Article 02 of the Contract defines the “Contract Work” as follows:
CONTRACTOR shall supply and furnish all labor, materials, tools,
supplies, equipment, machinery, transportation, supervision, insurance,
taxes, services and other items required to complete and shall complete
the following Work: Construction of a new residential dwelling at 1030
Four-O’Clock-Road in Breckenridge CO.
See Ex. J1. The Contract incorporates the architectural and structural plans and
specifications for the residence (collectively the “Plans”). See Exs. A and 112. The
Plans depict a custom designed 8000+ square foot wood framed home. Despite a
variety of requirements relating to the architect in the specifications, the Project

architect was not actively involved in the regular administration of the Contract

or oversight of the Project.

Page 13 of 75

 
Case:18-01433-EEB Doc#:1 Filed:12/28/18 Entered:12/28/18 15:06:17 Page43 of 72

2. Contract Time

With respect to Contract Time, the Contract initially incorporates the “General
Contractor schedule Dated 06/20/2013” as one of the Contract Documents. See Ex. ji
Article 01; Ex. 71 (General Contractor schedule Dated 06/20/2013). The June 20, 2013,
schedule provides for completion and occupancy by April 17, 2014. See Ex. 71
(06/20/2013 Schedule, Line 108). Notwithstanding the incorporation of the June 20,
2013, schedule, the Contract more specifically provides in Article 03 Contract Time as
follows: . .

CONTRACTOR’S Work shall be substantially completed by May 15th,
2014. ‘Substantial Completion’ shall be defined as the state in the progress
of the work when the work is sufficiently complete so that the OWNER
can legally occupy or use the Residence.

Time is of the essence of this Contract. If the Commencement Date for

CONTRACTOR’S Work is delayed through no act or fault of

CONTRACTOR, the Substantial Completion Date shall be extended by

the same number of days as the delay.
Ex. J1, Article 03. The Commencement Date in the Contract is July 15, 2013, which is
when work started prior to the discovery of the groundwater and execution of the
Contract. RJB seems to take the position that the delay resulting from the groundwater
mitigation caused a delay to the Project schedule and contributed to the Project being
seven months behind at the time the Certificate of Occupancy was issued in December,
2014. This argument is not supported by the evidence.

The Contract is dated August 9, 2013, and specifies the date certain of May 15,
2014, for completion. Five months after the date of the Contract, RJB produced a
schedule in January, 2014, showing a 19 day delay for water mitigation that began on
July 18, 2013 and ended August 13, 2013, and which projects receipt of a Certificate of
Occupancy on May 15, 2014, as required by the Contract. See Ex. J29 (Schedule, Line 101
- Certificate of Occupancy by May 15, 2014, and Line 109 Occupancy by May 20, 2014).
In other words, the evidence supports the conclusion that RJB had already accounted

for the delay and scheduling impacts (including a shift in portions of the work closer to

Page 14 of 75

 
Case:18-01433-EEB Doc#:1 Filed:12/28/18 Entered:12/28/18 15:06:17 Page44 of 72

and into the winter months) caused by the groundwater mitigation work when it
contractually obligated itself to attain substantial completion by May 15, 2014.
Consequently, and as more fully discussed below, RJB’s persistent reliance on the
groundwater event to explain delay in completion of the Project is misplaced.

The date for substantial completion takes on greater importance with respect to
both change orders and the payment obligations of the Rallos when viewed in the
context of the remainder of Article 03 which provides in pertinent part as follows:

If CONTRACTOR'S Work is delayed by any change in the Work, by labor
dispute, fire, unusual delay in deliver, adverse weather conditions,
unavoidable casualty delays incurred due to the failure of OWNER to
make time decisions under the contract or any other cause beyond
CONTRACTOR'S control, the Contract Time shall be extended by Change
Order is accordance with Article 5. In the case of a continuing cause of
delay only one claim is necessary.

Contractor shall receive a $10,000 bonus payment if the Certificate of
Occupancy (CO) is obtained and Substantial Completion is achieved by
March 15, 2014.

Contractor shall Pay Owner in the form of a credit to the next scheduled
draw $10,000 for each 30 day period after May 15th, 2014.

Ex, J1, Article 03 (emphasis added).

3. Contract Sum and Progress Payments

The Contract Sum is to be paid by the Rallos over the course of the Project
through regular progress payments and based upon draw requests submitted by RJB.?
The Contract provides the following process at Article 13 for the submission of requests
for payment by RJB on the Project:

OWNER shall make progress payments in proportion to the Work
completed during the construction process. CONTRACTOR shall submit

 

3 Unlike some construction projects, the Rallos’ lender BANA was not involved in administration
or payment of the draw requests on the Project. All of RJB’s payment requests to the Rallos were
submitted directly to the Rallos and processed and paid out by Mr. Rallo.

Page 15 of 75

 
Case:18-01433-EEB Doc#:1 Filed:12/28/18 Entered:12/28/18 15:06:17 Page45 of 72

to OWNER a written Draw. Draws shall be itemized showing the Cost of
the Work and CONTRACTOR'S Fee for each item included In the Draw,
and shall include supporting invoices, receipts or other documentation
evidencing the Cost of the Work, as well as a lien waivers in a form
acceptable to Owner for that portion of the Work completed during the
previous paid payment application.

Ex. J1. As noted above, RJB submitted seventeen sequentially numbered Draws to the
Rallos relating to the Project. See Exs. J4 (Draw 1) to J20 (Draw 17). Each of the Draws is
comprised of five parts. The first part of each Draw is a two or three page spreadsheet
captioned “Payment and Draw Summary” which summarizes the amounts previously
requested and paid on prior Draws and the amount of the current Draw request. See,
e.g. Ex. J15 (Draw 12), pp. RJB001176-77. The second part is a “Draw Overview” which
is a spreadsheet tracking payments from each of the Draws against the Construction
Cost Estimate by line item. See, e.g. Ex. J15 (Draw 12), pp. RJBO01178-86 CCE.* The
third part is a “Draw Coversheet” indicating amounts being requested in the Draw for
payments to specific vendors for the Cost of the Work (i.e. subcontractors and/or
material suppliers).> See, e.g. Ex. J15 (Draw 12), pp. RJB001187. The fourth part is
comprised of supporting documentation for each item of “Cost” identified on the Draw
Coversheet, such as invoices, statements, and receipts. Each item of support is
preceded by a sheet titled “Request for Payment” summarizing the requested Cost item.
See, e.g. Ex. J15 (Draw 12), pp. RJB001188-1216. Finally, the fifth part is comprised of
executed lien waivers covering work done under the preceding paid Draw. See, e.g. Ex.

J15 (Draw 12), pp. RJBO01217-1221.

 

4 The Contract also contains a detailed provision concerning “Cost Control and Tracking” so as to
tie together the GMP and Cost of the Work and the contractor's fee to ensure the GMP is not exceeded,
subject to additions and deductions by change order. See J1, Article 04.C. ,

5 The Cost of the Work is defined in detail in Article 04.A. of the Contract. Said provision also
describes costs that are not to be reimbursed, including, without limitation, RJB’s capital expenses, office

expenses, overhead and general expenses, and any costs that would cause the GMP to be exceeded. Ex.
Ji, Article 04.B.

Page 16 of 75

 
Case:18-01433-EEB Doc#:1 Filed:12/28/18 Entered:12/28/18 15:06:17 Page4é6 of 72

4. Change Orders
The Contract also includes a change order process whereby the parties may
modify Contract Sum and/or Contract Time. Article 05 provides as follows:

CONTRACTOR may be ordered by written Change Order, signed by
OWNER and CONTRACTOR, to make changes in the Work within the
scope of this Contract consisting of additions, deletions or other revisions,
the Contract Sum, including CONTRACTOR'S Fee, and Contract Time
being adjusted accordingly.

CONTRACTOR shall additionally be entitled to an adjustment in the
Contract Sum, including CONTRACTOR'S Fee, Supervision Fee and
Contract Time as a result of deficiencies in the Plans and Specifications; or
subsurface or concealed physical conditions materially different from
those indicated in the Contract Documents or unknown significant
physical conditions of an unusual material nature encountered at the
project, such as a 20 ton boulder. OWNER EXPRESSLY
ACKNOWLEDGES THAT, IN ADDITION TO ANY OTHER CHANGE
ORDERS DESCRIBED IN THIS ARTICLE, ANY AND ALL COSTS
EXCEEDING ANY ALLOWANCE ITEM SET FOR IN THE ATTACHED
COST CONTROL ESTIMATE WILL RESULT IN A CHANGE ORDER
INCREASING THE GUARANTEED MAXIMUM PRICE OF THIS
CONTRACT BY THE AMOUNT ABOVE THE LINE ITEM
ALLOWANCE.

CONTRACTOR shall make all claims to OWNER for additional cost,
extensions of time and damages for delays or other causes at the time such
claims are identified and in accordance with the Contract Documents.

Ex. J1, Contract, Article 05. In plain terms, the Contract provides a process whereby
change orders are to be submitted and approved contemporaneous to the actual change
in project scope so as to adjust the scope of the Work, the Cost of the Work (including
any necessary adjustment to the GMP), and the Contract Time, or any combination
thereof necessitated by the actual change. RJB submitted twelve Change Orders prior to
issuance of the Certificate of Occupancy and in conjunction with the Draws. See Ex. J21.
These change orders, 1 - 12, were paid by the Rallos in conjunction with Draws 1 - 14.
In February, 2015, RJB submitted thirty additional Change Orders purportedly in

_ support of changes to the Work requested by the Rallos and supporting both increase in

Page 17 of 75

 
Case:18-01433-EEB Doc#:1 Filed:12/28/18 Entered:12/28/18 15:06:17 Page47 of 72

the GMP and 131 day expansion of the Contract Time. The Rallos dispute the validity
of Change Orders 13-43.

Cc. The Trust Fund Statute, Civil Theft and Conversion

1. The Court’s Prior Ruling

Prior to trial the Rallos moved for summary judgment on their claims for
violation of the Trust Fund Statute and civil theft and conversion. The court denied the
motion and found that the Contract “does not provide for the earmarking of funds for
disbursement to any particular subcontractor and/or supplier by RJB”. See Order
Denying Plaintiffs’ Motion for Summary Judgment, dated November 9, 2016; see also In
re Gamboa, 400 B.R. 784, 791-92 (Bankr.D. Colo. 2008). The court then went on to find
the Rallos had not met their initial burden on summary judgment. After reviewing the
evidence at trial, considering the differing burden of proof and standard of review
between trial and summary judgment, and closely examining the language of the
Contract and C.R.S, § 18-22-127, and the related case law, the court is compelled to
revisit its prior determination. See City of Aurora v. Allen, 885 P.2d 207, 212 (Colo. 1994)
(law of the case doctrine does not prevent a trial court from revisiting its prior rulings
and modifying or rescinding the same on proper grounds).

The primary goal of contract interpretation is to determine and give effect to the
intent of the parties. Ad Two, Inc. v. City & Cty. of Denver ex rel. Manager of Aviation,
9 P.3d 373, 376 (Colo. 2000). The intent of the parties to a contract is to be determined
primarily from the language of the instrument itself. Id. In ascertaining whether certain
provisions of an agreement are ambiguous, the instrument's language must be
examined and construed in harmony with the plain and generally accepted meaning of
the words employed. Id. Written contracts that are complete and free from ambiguity
will be found to express the intention of the parties and will be enforced according to
their plain language. Id. Here, neither party contends that any particular provision is
ambiguous. Rather, the parties disagree as to how the Contract, as a whole, should be

construed within the context of the Trust Fund Statute.

Page 18 of 75

 
Case:18-01433-EEB Doc#:1 Filed:12/28/18 Entered:12/28/18 15:06:17 Page48 of 72

The Trust Fund Statute imposes an accounting obligation on a contractor:

Every contractor or subcontractor shall maintain separate records of
account for each project or contract, but nothing contained in this section
shall be construed as requiring a contractor or subcontractor to deposit
trust funds from a single project in a separate bank account solely for that
project so long as trust funds are not expended in a manner prohibited by
this section.
C.R.S. § 38-22-127(4). Thus, the duty to account rests with the contractor to
whom payments are made. Id.; see also Gamboa, 400 B.R. at 789-90.
Harmonizing the duty to account in subsection 129(4) with the trust obligation in
subsection 129(1), the contractor must be able to account for the funds disbursed
by showing that the funds have been paid over to the subcontractors, laborers, or
material suppliers “who have furnished laborers, materials, services, or labor,
who have a lien, or may have a lien... and for which such disbursement was
made.” C.R.S. § 38-22-127(1) (emphasis added). Thus, as a matter of law, the

contractor may account for the disbursements in only one of three ways:

(1) by demonstrating payment to the claimant (see People v. Erickson, 695
P.2d 804, 805-06 (Colo.App. 1984) (evidence that all funds received were
disbursed provides as defense under the Trust Fund Statute));

(2) by holding the funds in trust and not disbursing them for any other
purpose (see Gamboa, 400 B.R. at 791); or

 

(3) withholding payment under the safe harbor provisions of C.R.S. § 38-
22-127(2) which provide for the defenses of set-off or good faith belief of
invalidity of the claim (see generally Western Distrib. V. Diodosio, 841 P.2d
1053, 1057 (Colo. 1992)).

Within this framework, the bankruptcy court in Gamboa determined that all
payments on a project are to be treated as a single pot of funds and that the timing of
the work does not matter, absent an earmarking of funds, so long as no funds are
disbursed to the general contractor for any purpose until all subcontractors and vendors

on the project are paid. 400 B.R. at 790-92. The bankruptcy court in Gamboa did not

Page 19 of 75

 
Case:18-01433-EEB Doc#:1 Filed:12/28/18 Entered:12/28/18 15:06:17 Page49 of 72

elaborate on the terms of the contract at issue in that case, nor did it offer any
explanation of what might constitute an “earmarking” of funds. At summary
judgment and trial, RJB argued that all of the payments it received from the Rallos are
to be treated as a single pot of funds, that the Contract does not require disbursements
to any particular subcontractors or materials suppliers, and that, so long as it paid all of
the funds disbursed by the Rallos into the Project, it could not be liable under the Trust
Fund Statute. For the reasons more fully set forth below, the court disagrees with this
construction of the Contract and finds that when considered as a whole, the plain
language necessarily requires an earmarking of the funds disbursed by the Rallos. See E-
470 Pub. Highway Authority v. Jagow, 30 P.3d 798, 801 (Colo. App. 2001), aff'd, 49 P.3d
1151 (Colo. 2002) (In construing a contract, the court is required to consider the subject
matter of the contract, the object of making it, the sense in which the parties naturally
understood it at the time it was made, and the parties’ purposes and objects).
Earmarking simply means to designate something, typically funds or resources, for a
particular purpose. Here, the Contract, ina manner consistent with the Trust Fund
Statute, requires payment and disbursement for each specific item of the Cost of the
Work in a particular time frame and for progress payments to RJB prior to completion
of the Project, and does not treat the disbursements as a single pot of funds.

The Contract is a cost-plus arrangement whereby RJB earns a fee as a percentage
of the Cost of the Work subject to the GMP. Ex. J1, Article 04 (Contractor's Fee of 4% of
Cost of Work). The Contract includes detailed provisions concerning “Cost Control
and Tracking” which require, among other things, that each line item of a draw request
clearly specify the associated cost. See Ex. J1, Article 04 and Article 13. The Contract
also provides for regular “Progress Payments”, including for payments to RJB for the
Contractor’s Fee earned on the associated Cost of Work. Id. Read together, these
provisions allow the Rallos and RJB to regularly monitor the Cost of the Work against
the Cost Control Estimate to ensure adherence to the GMP while also providing a
mechanism to permit RJB to charge for and receive a portion of its Contractor Fee and

other costs from the disbursement of funds on each Draw sequentially over the course

Page 20 of 75

 
Case:18-01433-EEB Doc#:1 Filed:12/28/18 Entered:12/28/18 15:06:17 Page50 of 72

of the Project. Ex. J1, Articles 04.C. and 13. By the terms of the Contract, RJB is to
submit each Draw with an itemization of the Cost of the Work and the Contractor's Fee
for “each item included in the Draw Request”. Ex. J1, Article 13. The Contract further
provides that in each successive Draw, RJB is to supply a lien waiver for the
disbursements on the preceding Draw “for that portion of the Work completed during
the previous paid payment application.” Id,, Article 13 (emphasis added). In other
words, under the Contract, funds are requested and disbursed for designated items of
the Cost of the Work during a set period of time and for the particular purpose of
paying for each such item of the Cost of Work provided during the set period of time.
See C.R.S. § 38-22-127(1) (funds paid to subcontractors and suppliers “who have
furnished .... and for which such disbursement was made.”)

In practice, the evidence shows that RJB prepared and supplied Draws to the
Rallos with a Payment and Draw Summary, Draw Overview, Draw Cover Sheet, back
up documents, and lien waivers corresponding to the preceding draw, and that all of
this information identified payment requests by RJB for payment of specific amounts to
specific subcontractors and suppliers for specific work and materials that had been
furnished to the Project through a particular time period. See C.R.S. § 38-22-127(1)
(contractor must be able to account for funds paid to subcontractors and materials
suppliers “who have furnished ... and for which such disbursement was made.”)
Taken together, the system of cost tracking embodied in the Contract, Draws, and
associated cost control documents compels the conclusion that RJB was required to pay
the subcontractors and materials suppliers for the Cost of Work specifically referenced
in each Draw in accordance with the Draw for each successive time period until
substantial completion and final payment. In other words, each line item in a Draw
request operates to “earmark” the funds both for purposes of disbursement by the
Rallos and payment by RJB for a specific time period. To hold otherwise would render
the provision requiring lien waivers for each preceding period meaningless.

The court also finds this construction of the contract consistent with the Trust

Fund Statute’s requirements and the parties’ contractual intent. As emphasized above,

Page 21 of 75

 

 
Case:18-01433-EEB Doc#:1 Filed:12/28/18 Entered:12/28/18 15:06:17 Page51 of 72

subsection 127(1) is written in the past tense with respect to disbursements being made
for subcontractors, laborers, or materials suppliers who “have” provided labor or
materials. Further, subsection 127(1) concludes with the qualifying phrase “and for
which such disbursement was made.” None of this language is ambiguous and,
distilling it to its simplest form, the statute provides that the funds to be held in trust by
the contractor are those disbursed to it for the purpose of paying the subcontractors and
material suppliers that have already furnished labor or material. Thus, under the
statute, the purpose of the owner's disbursement to the contractor is tied directly to the
subcontractor or supplier that has provided labor or material during a particular time
period. It is equally clear that under the statute a contractor cannot pay itself a penny
until disbursements to the subcontractors and materials suppliers are paid (or properly
withheld under the safe harbor of subsection 127(2)). There is no question that RJB and
the Rallos agreed in the Contract that RJB could earn and make progress payment
requests for and receive the Contractor Fee on each Draw over the course and before
completion of the Project. If the Contract is not interpreted as earmarking the Rallos’
disbursements, neither party could accurately track the GMP. Furthermore, RJB would
be unable to pay itself through the progress payments in a manner consistent with the
Trust Fund Statute’s mandate that funds not be disbursed to the contractor where any
subcontractor remains unpaid (i.e. RJB would have to remain unpaid until Project
completion and payment of all subcontractors and suppliers). These results are plainly
antithetical to the parties’ contractual intent.

Accordingly, the court finds and concludes as a matter of law that the Contract,
when read in its entirety by its plain language and harmonizing all of its provisions,
calls for an earmarking of the Rallos’ disbursements such that RJB was required to pay
the subcontractors and materials suppliers for the Cost of Work referenced in each
Draw according to the Draw and for each successive time period encompassed by the
Draws. Consequently, the court finds that RJB’s position that it may treat all of the
funds disbursed by the Rallos on the Project as a fund from which subcontractors and

suppliers may be paid as deemed appropriate by RJB cannot be reconciled with and is

Page 22 of 75

 
Case:18-01433-EEB Doc#:1 Filed:12/28/18 Entered:12/28/18 15:06:17 Page52 of 72

not permitted by the Contract. This conclusion compels the court to examine each
successive.draw on the Project both separately and in aggregate to determine whether

the sums disbursed by the Rallos to RJB were properly expended into the Project.

2. Violations of the Trust Fund Statute in General
The owner has the burden of coming forward with evidence demonstrating that
he has unpaid invoices from the project for which the general contractor received

disbursements. Gamboa, 400 B.R. at 790. The owner may satisfy this burden by

 

tendering evidence showing disbursements made by the owner corresponding with
unpaid invoices. Id. The evidence is competent if it demonstrates that the general
contractor received disbursements on the project on which subcontractors provided
labor and materials but were not fully paid. Id. Once the owner has satisfied this
burden of production, the burden shifts to the general contractor to show that all owner
disbursements on the project were used to pay the general contractor's subcontractors
and material suppliers. Id. Unless and until the general contractor's subcontractors and
material suppliers are paid in full, the general contractor cannot use any of the owner’s
funds to pay its overhead, compensation, vendors on other projects, or to put them to
any other use. Id. If the general contractor shows that all funds were disbursed to
subcontractors and material suppliers, but it was still insufficient to pay them in full,

then the general contractor faces no liability under the statute. Id.

3. The Accounting Evidence

The evidence at trial demonstrates that the Rallos have met their initial burden of
showing that there are unpaid subcontractors and suppliers on the Project. The
evidence also shows that RJB has been unable to properly account for all of the funds
disbursed by the Rallos to it on the Project. More specifically, the court finds that RJB
has violated the Trust Fund Statute by paying itself in preference to subcontractors and
by its inability to show that all of the disbursed funds have been paid into the Project,

all as more fully set forth herein below.

Page 23 of 75

 
Case:18-01433-EEB Doc#:1 Filed:12/28/18 Entered:12/28/18 15:06:17 Page53 of 72

a. Synopsis of Accounting Testimony

The substantial majority of the testimony at trial revolved around accounting for
the payment of subcontractors and materials suppliers. The Rallos relied primarily on
the testimony of James Rallo, with corroborating testimony from subcontractors and
materials suppliers. RJB relied on the testimony of Randy Barrientez and his son
Marrand Barrientez, the latter of whom was primarily responsible for bookkeeping on
the Project. As more fully explained in this Order, the court credits Mr. Rallo’s
testimony and finds the same to be both thorough and reliable, and finds the testimony
of both Randy and Marrand Barrientez to be unreliable, inconsistent, and often lacking
in credibility with respect to the accounting.

While superficially comprehensive, RJB’s accounting was surprisingly
disorganized and incomplete when examined in detail. Both the Trust Fund Statute
and the Contract impose clear accounting burdens on RJB as the contractor. As early as
February, 2015, RJB was unable to supply proper supporting documentation for its final
two draw requests, Draw 16 and Draw 17, and many of the claimed change orders. At
trial RJB attempted to offer back up documentation for Draw 16, but the tardy discovery
of the materials was inadequately explained and the court refused to admit the exhibits
as a result of its late disclosure. The lack of supporting documentation for Draw 16 is,
in and of itself, some evidence of RJB’s failure to comply with the Trust Fund Statute.
C.R.S. § 38-22-127(4). The deficiencies in RJB’s accounting, however, run far deeper
than missing support for Draw 16.

' The Rallos accounting relied primarily on Exhibit 99 which encapsulates Mr.
Rallo’s reconciliation of RJB’s accounting. During discovery, RJB produced a
spreadsheet which was eventually referred to at trial as Exhibit II and which purports
to account for each line item in each Draw request by identifying the category of the

Work from the Cost Control Estimate, the identity of the vendor/ subcontractor, the

 

6 The testimony at trial made clear to the court that RJB’s spreadsheet was a work in progress, even.
during trial, and that it contained errors and other inaccuracies and was being regularly updated over the
course of the nearly two years following the last Draw request and trial. The court ultimately admitted
Exhibit II as a summary.

Page 24 of 75

 
Case:18-01433-EEB Doc#:1 Filed:12/28/18 Entered:12/28/18 15:06:17 Page54 of 72

amount due, amount paid, and cross references to invoices, lien waivers, and evidence
of payment (e.g. check numbers). The documentary evidence admitted at trial
included, without limitation, all of the Draw requests (including the back-up
information and lien waivers), copies of checks, copies of lien waivers and supporting
documents, and credit card statements. See Exs. J4-20, J27, J26, and MM. From all of this
documentation Mr. Rallo, by application of his training in accounting, performed what
amounts to an audit of the Project by undertaking the difficult and time consuming
process of tying out each item of the Cost of the Work claimed by RJB in the
spreadsheet (Ex. II) to the source documents in order to verify payment. This process
involved a review and comparison of the supporting invoice, payment documentation,
and lien waiver for each item of the Cost of the Work through Draws 1 through 17 in
order to determine the accuracy of RJB’s accounting. At trial, Mr. Rallo convincingly
testified about this reconciliation process and explained in detail the spreadsheet in
Exhibit 99 which summarized his findings and the significant discrepancies in RJB’s
accounting. He was also able to corroborate his testimony with specific reference to
documentary evidence demonstrating the discrepancies. Additionally, and as noted
below, many of the discrepancies were further corroborated by testimony of vendors
and subcontractors. While RJB’s witnesses disputed Mr. Rallo’s conclusions, they were
unable to support their testimony with documentary evidence. Mr. Rallo’s command
over the details and inaccuracies in RJB’s records and accounting was substantially
greater than that of either Randy or Marrand Barrientez.

As noted above, during the discovery phase of the case, and even during trial,
RJB offered multiple spreadsheets in an effort to reconcile the accounting for the Project.
See Exs. 100, at 23-31; II; and OO (tendered and rejected). RJB’s Exhibit II shows that
RJB paid less into the Project than was disbursed to it by the Rallos, which amounts to a
prima facie showing that it had, by its own accounting, violated the Trust Fund Statute.
Compare Ex. CC (RJB received $1,994,384.16 from the Rallos) and Ex. II (Total amount
claimed paid by RJB of $1,984,048.96). In an effort to remedy this obvious shortcoming,

RJB offered testimony concerning several mistakes and oversights in Exhibit II. The

Page 25 of 75

 
Case:18-01433-EEB Doc#:1 Filed:12/28/18 Entered:12/28/18 15:06:17 Page55 of 72

court finds Exhibit IT and the supporting testimony offered by RJB largely unreliable
and unpersuasive.

It is a necessary predicate to liability under the Trust Fund Statute that the Rallos
must have disbursed and RJB must have received funds. It is undisputed that the
Rallos paid Draws 1-14 in full and a portion of Draw 15. RJB’s accounting purports to
show that it disbursed funds to various subcontractors and suppliers on Draws 1-16,
and that it disbursed funds to one subcontractor on Draw 17. RJB’s own accounting
records indicated that at least $35,000 was unpaid to subcontractors after it had received
payment on Draw 14 and before the dispute with the Rallos came to head at Draw 15.
Mr. Rallo’s reconciliation also reflects that many of the payments which RJB claims to
have made on the Project cannot be verified. Based upon the court's review and
consideration of the accounting evidence, and within the context of the court’s
construction of the Contract and application of the Trust Fund Statute, the court finds
that RJB violated the Trust Fund Statute by paying itself in preference, failing to pay
subcontractors and materials suppliers, and by diverting funds from the Project (i.e.
being unable to account for funds it claims were paid into the Project). The court will
address each category.

_b. RJB Paid Itself in Preference

As previously discussed, RJB must pay each subcontractor or material supplier
prior to paying itself with respect to each successive Draw. The evidence shows that on
Draws 1-6, the Rallos disbursed $871,132.33 to RJB, that $829,649.17’ was paid out to
subcontractors and suppliers, that RJB disbursed $39,741.16 to itself, and that no
amounts remain due to any subcontractor or material supplier from these first six

payment requests. Thus, RJB did not violate the Trust Fund Statute by paying itself in

 

7 RGB withheld $1,742 from Range West in relation to the foundation wall. There is a safe harbor
for RGB with respect to this amount. See C.R.S. § 38-22-127(2); Western Distribution, 841 P.2d at 1057.
Range West made a claim for this amount, but did not appear at trial. The court therefore finds Range
West waived its claim and enters judgment against in by default. The evidence is insufficient for the
court to determine whether this amount should be credited to the Rallos.

 

Page 26 of 75

 
Case:18-01433-EEB Doc#:1 Filed:12/28/18 Entered:12/28/18 15:06:17 Page56 of 72

preference to subcontractors and suppliers with respect to the first six payment requests
and disbursements from the Rallos and has carried its burden in that respect.

Beginning with Draw 7, RJB paid itself while a subcontractor remained unpaid.
See Ex. 99 ($1,520 unpaid to welding subcontractor). RJB did not adequately establish
this payment was retained as a set-off or held in trust. Thus, RJB violated the Trust
Fund Statute by paying itself in preference on Draw 7 in the amount of $1,520. There
are no unpaid subcontractors and suppliers on Draws 8, 9 or 10. RJB requested from
the Rallos, received, and disbursed $66,360.66 to itself on Draws 1-10, all but $1,520 of
which was proper under the Contract and Trust Fund Statute.®

From and after Draw 11, the evidence shows that RJB improperly disbursed
funds to itself in preference to subcontractors and materials suppliers that had provided
labor and/or materials to the Project. On Draw 11, RJB disbursed $5,379.88 to itself
while leaving subcontractors unpaid in the amount of $11,950.31. RJB continued
disbursements to itself in Draws 12 and 13 in the total amount of $7,082.21, but leaving
the subcontractors unpaid from Draw 11. This problem became more amplified on
Draw 14 (it is undisputed that RJB was paid in full by the Rallos on Draws 1-14) where
RJB paid itself $5,769.39 for profit on Draw 14 while leaving unpaid on that same Draw
a long list of subcontractors totaling $21,337.72. See Ex. 99 and Ex. II. Thus, by the close
of Draw 14, RJB had left subcontractors unpaid in the total amount of $33,288.03 on
Draws 11-14, but had paid itself in full. The evidence is also that from funds received
from the Rallos, RJB disbursed funds to itself on Draws 15, 16 and 17, notwithstanding
that many contractors and suppliers remained unpaid. The court finds that RJB
improperly paid itself in preference to subcontractors in the total amount of $30,061.58
and that this amount should have been held in trust for payment of subcontractors and

materials suppliers under the terms of the Contract and the Trust Fund Statute.

 

8 It is a necessary corollary to the court’s determination that the Contract calls for “earmarking”
that RJB is not required to hold all of the funds due to it in trust until conclusion of the Project but rather
to examine the accounts Draws successively.

Page 27 of 75

 
Case:18-01433-EEB Doc#:1 Filed:12/28/18 Entered:12/28/18 15:06:17 Page57 of 72

In sum, the court finds and concludes as a matter of law that RJB improperly
used funds that should have been held in trust to pay itself in preference to
subcontractors and/or material suppliers and therefore violated the Trust Fund Statute.

c. Failure to Pay Subcontractors Disbursed Funds

In addition to the amounts improperly paid by RJB to itself as a preference, RJB
did not disburse funds paid by the Rallos leaving certain subcontractors and materials
providers unpaid. The Rallos paid RJB’s Draws 1-14 in full, including all funds

- requested by RJB to pay itself as well as those funds requested to pay the identified
subcontractors and materials suppliers.? RJB’s own Exhibit IT reflects more than $35,000
in amounts unpaid to subcontractors and materials suppliers on Draws 1-14. Exhibit
99, in turn, shows $36,550.03 in unpaid subcontractors and materials suppliers on
Draws 1-14. The evidence shows $21,337.72 unpaid on Draw 14 alone. Draw 11 reflects
significant unpaid retainage for which funds were disbursed.

Speaking generally, retainage is a portion of an agreed upon contract price
deliberately withheld until the specified work is substantially complete to assure that
the performing contractor with satisfy its obligations. RJB exercised retainage
provisions with respect to some subcontractors on the Project. In several instances, RJB
requested that the Rallos disburse funds for payment of retainage to subcontractors, but
RJB did not pay the subcontractor or otherwise account for those funds when received
from the Rallos. On Draw 11, RJB included requests for $8,747.67 in retainage for
Aichholtz Excavation and $1,689.25 in retainage for Division 7. The Rallos paid the
requested amounts for retainage. On Draw 14, RJB requested $3,736.14 in retainage for
Orr Concrete, which amounts were again paid by the Rallos. None of these amounts
was paid to Aicholtz Excavation, Division 7, or Orr Concrete, and RJB offered no
persuasive evidence at trial that the retainage was properly withheld. Consequently,

the court finds that RJB has failed to account for $14,173.06 disbursed by the Rallos for

 

9 - Because the Rallos disbursed funds to RJB to pay RJB as requested in the Draws, there is no
“double recovery” on the part of the Rallos for damages for both the preferential payments made by RJB
to itself, and for amounts drawn by RJB for payments to subcontractors and materials suppliers but
which RJB did not actually pay over.

Page 28 of 75

 
Case:18-01433-EEB Doc#:1 Filed:12/28/18 Entered:12/28/18 15:06:17 Page58 of 72

retainage by showing that it was paid to the subcontractors, held in trust, or subject to a
set-off.

In sum, the evidence shows that $36,550.03 remains unpaid to subcontractors
and materials suppliers on Draws 1-14. From the evidence the court can conclude that
of this amount, only the $1,742 withheld from Range West ($1,742) and the $3,736.14
withheld from Orr Concrete fall within the safe harbor of subsection 38-22-127(2),
C.R.S., or were properly withheld under the Contract in relation to the foundation wall.
After deducting these amounts, the court finds that RJB failed to disburse $31,071.89 to
subcontractors and materials suppliers and which RJB received from the Rallos on
Draws 1-14 in of the Trust Fund Statute. The court however, declines to impose Trust
Fund Statute liability for unpaid subcontractors and materials suppliers in relation to
Draws 15, 16 and 17 because there is insufficient evidence to establish that the Rallos
disbursed funds to RJB for such amounts which is a necessary predicate to any liability
under the Trust Fund Statute.

d. Earmarked Funds Not Paid into Project

The accounting evidence also demonstrates that $135,946.48 of the amounts RJB
claims were paid to subcontractors and materials suppliers on the Project were not paid
into the Project and cannot be accounted by RJB. As discussed above, Exhibit 99 reflects
the summary findings of Mr. Rallo’s “audit” of RJB’s records. Upon close examination,
many of the invoices, payments, and lien waivers simply do not “tie out.”

It is undisputed that the Rallos paid Draws 1-14 in full? In Exhibit 99, the
column titled “Amounts not Paid to Sub-Contractors” shows an additional $71,426.76
was not paid to subcontractors for Draws 1-14 after Mr. Rallo’s reconciliation of the
supporting documents described above. This amount is not duplicative of the amounts
RJB indicates were not paid to subcontractors in Exhibit II. Put another way, there are
$71,426.76 in earmarked funds that were not paid by RJB as disbursed on Draws 1-14.

Beginning with Draw 15 the accounting becomes more complex, but RJB’s records

 

10 The court leaves Draw 15 out of this analysis because it is undisputed that the Rallos did not pay
Draw 15 in full.
it _The column marked “Due to Subcontractor” is found on the far right side of Exhibit IL.

Page 29 of 75

 
Case:18-01433-EEB Doc#:1 Filed:12/28/18 Entered:12/28/18 15:06:17 Page59 of 72

purport to show payment of an additional $52,519.72 to subcontractors and suppliers
from funds received paid to RJB by the Rallos. On closer examination, the supporting
documents submitted by RJB again do not “tie out,” leaving the court to conclude that
RJB cannot account for another $52,519.72 which it claims to have paid into the Project.
There is also an additional $12,000 in improperly drawn and disbursed funds, and a
double-counting error in RJB’s Draw 17 accounting in the amount of $1,916.14. As
summarized in Subsection d.x. below, RJB is unable to show payment into the Project of

the total sum of 137,862.62 in funds disbursed to it by the Rallos.

i. Specific Discrepancies and Corroborative Evidence

In support of the court’s conclusions in the preceding paragraph, and
particularly with respect to the earmarking, the court finds it important to review
several of the specific items in the context of the testimony at trial. This compendium of
examples is not intended to be comprehensive, but rather illustrative of the myriad
deficiencies in RJB’s accounting. The court relies on the totality of the evidence is
reaching its findings and conclusions.

Returning to the parties’ spreadsheets, Exhibit If contains a column titled
“PAYMENT DOCS” that lists the documents that RJB offered in support of its
payments to various subcontractors and/or suppliers. These supporting documents
were offered into evidence at trial (along with all of the other supporting
documentation noted previously), and have been reviewed in detail by the court. In
turn, Exhibit 99 contains three columns with the following headings “ Amounts not Paid
to Sub-Contractors”, “Sub Contractor”, and “Proof/Description” which summarize Mr.
Rallos’ conclusions with respect to deficiencies in the support concerning several
subcontractors and suppliers. The court finds Mr. Rallo’s conclusions persuasive as
they are further corroborated by the testimony of several witnesses as summarized, at

least in part, below.

Page 30 of 75

 
Case:18-01433-EEB Doc#:1 Filed:12/28/18 Entered:12/28/18 15:06:17 Page60 of 72

ii. Mountain Painting and High Country Builders

There are several discrepancies in the supporting documents relating to claimed
payments to subcontractors High Country Builders (“HCB”) and Mountain Painting
Company (“MPC”). See Ex. 99. For example, RJB claims it paid $1,311.00 to MPC on
Draw 6 and provided in support thereof a lien waiver in that amount. The lien waiver
references Check #1602. However, check #1602 is for only $1,000.50. The Rallos paid
the entire $1,311 to RJB, leaving a discrepancy of $310.50. RJB cannot adequately
explain the difference. Similarly, RJB claims to have paid $20,000.00 to HCB on Draw 6
and provided in partial support thereof a lien waiver in the amount of $1,272.00. The
lien waiver references Check #1595. However, that check is for only $1,200.00, leaving a
discrepancy of $72. RJB also provided in partial support thereof a lien waiver in the
amount of $5,319.50, which references Check #1592. However, that check is for only
$5,000.00, leaving a discrepancy of $319.50. There are several other similar instances
relating to MPC.

Marrand Barrientez attempted to explain these discrepancies by claiming that
RJB paid workers’ compensation benefits on behalf of these subcontractors. There is no
documentary support for this assertion and no record of any such payment in evidence.
Marrand Barrientez admitted that payment of workers’ compensation benefits is not an
allowable Cost of Work under the Contract and the Cost Control Estimate allocates no
expense to the line item for “Workman’s Compensation” (Ex. J3, at 2). Further, it was
admitted trial that HCB’s subcontract (Ex. 77, at 300) expressly requires HCB to
maintain its own workers’ compensation insurance. Marrand Barrientez testified that
there was no written subcontract between RJB and MPC, but that there was an oral
agreement with MPC to pay its workers’ compensation. In light of all of the foregoing,
the court finds this testimony and explanation unbelievable and does not credit any
payments supposedly made for workers’ compensation relating to MPC or HCB.

Additionally, RJB claims to have paid $9,146.00 to MPC on Draw 11 and
provided in support thereof a lien waiver in that amount. The lien waiver references

Check #1788. However, RJBs’ bank records reflect that the check never cleared. RJB

Page 31 of 75

 
Case:18-01433-EEB Doc#:1 Filed:12/28/18 Entered:12/28/18 15:06:17 Page61 of 72

collected $9,146 from the Rallos for this invoice but it was clearly not disbursed as
represented in the draws.
iii. Lone Eagle

Lone Eagle Enterprises is a subcontractor performing roofing, masonry, and
stone work, and owned by Javier Mendoza. Mr. Mendoza’s deposition was admitted
into evidence at trial by stipulation because he was unavailable as the result of his
incarceration. According to Mr. Mendoza’s testimony, there were subcontracts between
RJB and Lone Eagle for roofing ($45,000), and stonework/masonry ($95,000). During
the time of construction of the Rallo residence, Lone Eagle was also working on another
project known as the “Miller Residence” for RJB. The evidence is that two different
invoices payable to Lone Eagle for $12,000 were generated, one for the “Miller
Residence” which Mendoza authenticated at deposition, and another for the “Rallo
Residence” that was included in the trial exhibit for Draw 7. Ex. Mendoza testified that
he did not prepare any of Lone Eagle’s invoices for the Project and that he did not
review any invoices submitted to the Rallos by RJB.

RJB claims it paid $12,000 to Lone Eagle on Draw 7 for work performed on the
Rallo residence. RJB’s explanations relating to Lone Eagle lack credibility and the court
finds that RJB incorrectly invoiced and was paid $12,000 by the Rallos for work
performed on the Miller Residence. As such, the $12,000 was not paid into the Project.

Additionally, RJB claims it paid $18,000 to Lone Eagle Enterprises on Draw 10,
but the lien waivers and checks total only $16,542.60, leaving an unexplained
discrepancy of $1,547.40. RJB also claims to have paid Lone Eagle $2,162.96 and
$9,386.04 on Draw 13 and $5,100 on Draw 14. In support of these items, the RJB asserts
that it “backcharged” Lone Eagle Enterprises. RJB has not offered any satisfactory
explanation for the actual disposition of the funds paid by the Rallos. If the funds were
“backcharged” to Lone Eagle for some deficiency in its work, the charge would not be a

recoverable Cost of Work payable by the Rallos. See Ex. J1, Article 04.B.7

Page 32 of 75

 

 
Case:18-01433-EEB Doc#:1 Filed:12/28/18 Entered:12/28/18 15:06:17 Page62 of 72

iv. Frank Paxton Lumber
RJB claims it paid $16,500.00 to Frank Paxton Lumber on Draw 8. RJB
acknowledges in pretrial discovery responses (Ex. 100) that it issued checks to Western
Millwork rather than Frank Paxton Lumber and that the support totals $15,986.96 rather
* than $16,500.00, a discrepancy of leaving $513.04 which RJB cannot prove was paid into
the Project.
Vv. HCB Double Billing
RJB claims it paid $22,000.00 to High Country Builders on Draw 4 and $10,000.00
to High Country Builders on Draw 9. However, RJB references the same support for
both payments. In short, RJB double billed the Rallos $10,000 on Draw 9.
vi. All Flooring Design
RJB claims it paid $757.88 to All Flooring Design on Draw 10, but provides no
support for this payment.
vii. Luxury Stone
RJB claims it paid $20,000 to Luxury Stone on Draw 11 and provides in partial
support a lien waiver in the amount of $16,586.42. The lien waiver references Check
#1804. However, that check is for only $5,000.00. RJB has failed to carry its burden to
show that the balance of $11,856.42 was paid into the Project.
viii. Umverto Munoz Gutierrez and Bernobe Verdugo
RJB invoiced the Rallos $7,350 on Draw 14 for glass shower doors provided by a
subcontractor identified as Umverto Munoz Gutierrez $7,350.00. Ex. J17. The Rallos
disbursed $7,350 to RJB as requested. According to Exhibit Il, RJB only paid Mr.
Gutierrez $5,869.63 toward this $7,350. Exhibit II lists in support of this payment two
checks, for $2,225 and $1,283.05 respectively, totaling $3,508.05. The checks are
supported by lien waivers purportedly signed by Mr. Gutierrez. Ex. J26. While not
listed by RJB in Exhibit Il, Mr. Rallo’s reconciliation determined that the difference
between the $3,508.05 supported by checks and lien waivers and the $5,869.63 which
RJB claimed to be paid was a credit card payment in the amount of $2,361.13 found in

Exhibit MM. One may infer that the difference was for materials, but there was no

Page 33 of 75

 
Case:18-01433-EEB Doc#:1 Filed:12/28/18 Entered:12/28/18 15:06:17 Page63 of 72

corroborative evidence in that RJB never satisfactorily explained why it submitted a
Draw for one amount and then purportedly paid a different amount to the
subcontractor. Indeed, RJB never explained the payment of the very particular sum of
$5,869.63. This item is illustrative that it is practically impossible to follow RJB’s
accounting and contributes to the court’s conclusion that at anything other than a
superficial level, RJB’s accounting is disorganized, lacking in transparency, and
unreliable.

At trial, and in effort to clarify this particular issue, the Rallos called a witness
believing him to be Mr. Gutierrez. In fact, the individual identified himself as Bernobe
Verdugo. With the assistance of the court’s interpreter, Mr. Verdugo went on to testify
that he drove to Colorado from Mexico specifically to testify in the trial and that he had
prepared original drawings of the doors attached to Draw 14, that he had agreed to
manufacture and install the doors for a total of $10,700, not $14,700, and that he did the
work (excepting a portion later completed by another subcontractor). He further
testified that when he approached Mr. Rallo for payment, he provided Mr. Rallo witha
copy of the drawing (Exhibit 97, pages 81 and 83) that differs somewhat from that
contained in Draw 14. Specifically, it has the $14,700 crossed out and $10,700 written in
its place. This document also bears Mr. Verdugo’s name instead of that of Mr.
Gutierrez. Mr. Verdugo further testified that RJB paid him nothing for the work and
that the only money he received was $2,900 that Mr. Rallo paid him directly well after
RJB left the Project. Mr, Rallo’s payments are supported by lien waivers signed by Mr.
Verdugo (Exhibit 97, pages 79 and 82). Mr. Verdugo indicated that he had never seen
any of the checks, lien waivers or credit card payments provided by RJB. He testified
that he does not accept credit cards and so could not have been paid in that manner.
Mr. Verdugo testified that he is not one and the same as Mr. Gutierrez and he does not
know Mr. Gutierrez.

In summary, RJB submitted a Draw to the Rallos for $7,350 on a subcontract that
was supposedly for $14,700 payable to Mr. Gutierrez and claim to have paid $5,869.63

to Mr. Gutierrez in the form of two checks and a credit card payment (such credit card

Page 34 of 75

 
Case:18-01433-EEB Doc#:1 Filed:12/28/18 Entered:12/28/18 15:06:17 Page64 of 72

 

payment not even listed on their own accounting), but it turns out the contract was
really for $10,700, that the work was done by Mr. Verdugo rather than Mr. Gutierrez,
and that RJB never paid Mr. Verdugo anything for the work.

Marrand Barrientez was asked at trial for his response to Mr. Verdugo’s
testimony. He claimed that Mr. Gutierrez is Mr. Verdugo’s cousin, that Mr. Gutierrez
introduced RJB to Mr. Verdugo, and that Gutierrez and Verdugo did the work on the
shower doors together. The court is unconvinced. RJB did not confront Mr. Verdugo
with Marrand Barrientez’s version of the facts during cross-examination and did not
produce Mr. Gutierrez as a rebuttal witness (even with the delay in trial time in March).
Regardless, it remained uncontested that the contract price was $10,700 and even if
RJB’s explanation was accepted, RJB did not offer any explanation as to why checks and
credit card payments were not made out jointly to Mr. Verdugo, or why he signed no
lien waivers despite having performed at least some of the work.

The court weighs the testimony and finds Mr. Verdugo to be more credible than
Marrand Barrientez on this matter, particularly when considering the numerous other
accounting discrepancies attributable to RJB. Indeed the court generally finds the
testimony of the subcontractors to be more believable than that offered by RJB based on
the demonstrable and repeated errors in RJB’s accounting.

ix.  Lilly’s Lighting & Decor

_RJB submitted two requests to the Rallos for payment of Lilly’s Lighting & Décor
for the amount of $7,181.00. The first was on Draw 11 and was disbursed by the Rallos
and paid by RJB. See Ex. Il. The second, also for $7,181.00, was on Draw 15. RJB’s
accounting, Ex. II, reflects that the Rallos disbursed and RJB paid Lilly’s $7,181 on Draw
11. The source documents, however, reflect that RJB offered the same support (a lien
waiver and Check #1795 in the amount of $7,181.00) on both draws. Denise Roberts,
the principal of Lilly’s Lighting & Décor, testified only $7,181 was received. RJB has
failed to carry its burden to show that the second $7,181 paid to it by the Rallos was
paid into the Project.

 

Page 35 of 75
Case:18-01433-EEB Doc#:1 Filed:12/28/18 Entered:12/28/18 15:06:17 Page65 of 72

x. Summary of Amounts Unaccounted for by RJB

Based upon the foregoing, the court finds that the Rallos disbursed $123,946.48 to
RJB on the Project for labor or materials furnished by subcontractors and/or materials
suppliers, but RJB has failed to meet its burden of proof to show that such amounts
were actually paid to into the Project. There is also evidence of an additional $12,000
paid by the Rallos for Lone Eagle that was improperly diverted to a different project,
and RJB’s own accounting double counted its claimed payments into the Project on
Draw 17, resulting in an additional $1,916.14 in unaccounted for disbursements.
Accordingly, the Court finds that RJB failed to meet its burden to show the total sum of
$137,862.62 was paid into the Project from the funds requested of and paid to it by the
Rallos.

e. Violation of Trust Fund - Conclusion and Damages

The Rallos have asserted related claims for violation of the Trust Fund Statute
and civil theft, and also conversion. See Amended Complaint, Third Claim for Relief
(Violation of Trust Fund Statute and Civil Theft) and Fourth Claim for Relief
(Conversion), {| 66-79. The evidence is that the Rallos’ actual damages are identical for
both claims. Subsection 5 of the Trust Fund Statute provides that “[a]ny person who
violates the provisions of subsections (1) and (2) of this section commits theft, as defined
in section 18-4-401, C.R.S.” C.R.S. § 38-22-127(5) (2015). Pursuant to C.R.S. § 18-4-405,
the Rallos are entitled to damages in the amount of three times the amount of actual
damages, together with their attorney’s fees and costs.

Conversion is “’any distinct, unauthorized act of dominion or ownership
exercised by one person over personal properly belonging to another.’” Rhino Fund
LLLP v. Hutchins, 215 P.3d 1186, 1195 (Colo.App. 2008) quoting Glenn Arms Assocs. v.
Century Mortgage & Inv. Corp., 680 P.2d 1315, 1317 (Colo.App. 1984). An action for

 

 

conversion of money will lie where there is an obligation to particularly treat specific

money. Id. In light of the court's findings and conclusions with respect to violation of

Page 36 of 75

 
Case:18-01433-EEB Doc#:1 Filed:12/28/18 Entered:12/28/18 15:06:17 Page66 of 72

the Trust Fund Statute, the court finds that the Rallos have also proved by a
preponderance of the evidence their claim for conversion against RJB.

The Rallos’ claims for violation of the Trust Fund Statute and Conversion are also
asserted against Randy Barrientez personally. It is well established that a corporate
officer is personally responsible for the knowing diversion of funds under both the

Trust Fund Statute and the tort of conversion. See Alexander Co. v. Packard, 754 P.2d

 

780, 782 (Colo.App. 1988) (recognizing that corporate officer personally liable for breach
of Trust Fund Statute even where no evidence of personal benefit); Flooring Design
Associates, Inc. v. Novick, 923 P.2d 216, 221 (Colo. App. 1995) (diversion of trust funds

 

to other corporate obligations results in personal liability). Standley v. American Auto.
Ins. Co., 136 Colo. 70, 314 P.2d 969 (1957) (officers of corporation personal liable for
conversion by diverting funds from their intended purpose). Here, the evidence is that
Randy Barrientez is the president of RJB, that he negotiated and personally guaranteed
the Contract, and that he was primarily responsible for all of the financial and other
business decisions made by RJB throughout the course of the Project. As such, the court
finds sufficient evidence to find Randy Barrientez personally liable on the Rallos claims
for violation of the Trust Fund Statute and civil conversion.

Based upon all of the foregoing, the court finds and concludes as a matter of law
-that RJB violated the Trust Fund Statute causing actual damages to the Rallos, and that
RJB has converted the Rallos funds disbursed to it on the Project, and that the Rallos are
therefore entitled to judgment in their favor and jointly and severally against RJB and
Randy Barrientez on their claims for violation of the Trust Fund Statute and
Conversion. The court finds the Rallos sustained actual damages in the following
amounts:

(i) RJB used trust funds to pay itself in preference to subcontractors
and/or material suppliers causing actual damages in the in the amount of
$30,061,58 (Section IV.C.3.b. supra);

(ii)  RJB failed to pay trust funds as they were earmarked according to
the Draws leaving subcontractors and suppliers unpaid and causing

actual damages in the amount of $31,071.89 (Section IV.C.3.c. supra); and

Page 37 of 75

 
Case:18-01433-EEB Doc#:1 Filed:12/28/18 Entered:12/28/18 15:06:17 Page67 of 72

(iii) | RJB failed to establish that $137,062.62 in trust funds disbursed to it

by the Rallos were paid in the Project causing actual damages in the

amount of $137,062.62 (Section IV.C.3.d. supra).

Pursuant to C.R.S. § 18-4-405, the Rallos are entitled to an award of damages in
an amount equal to three times their actual damages, for a total of $650,272.02, together
with their reasonable attorney’s fees and costs for violation of the Trust Fund Statute.
The Rallos are also entitled to judgment in the principal amount of $216,757.34 on their
claim for conversion, but this amount is subsumed by the damages awarded for
violation of the Trust Fund Statute and the Rallos are entitled only to a single judgment

for the same damages.

D. Breach of Contract

RJB and the Rallos each claim the other breached the Contract. RJB contends that
the Rallos unilaterally terminated RJB without cause in a phone call between Mr. Rallo
and Randy Barrientez on January 30, 2015, approximately five weeks after the
Certificate of Occupancy was obtained. The Rallos argue that RJB failed to deliver the
Project on time, abandoned the Project after the Rallos refused to pay amounts in excess
of the GMP, and failed to address defective workmanship. Resolution of these
competing claims centers on disputed issues of fact concerning change orders and the
time for completion as there is no question completion was late and that the purported
cost was in excess of the GMP.

1. December of 2015

Putting aside temporarily the court's findings of fact and conclusions of law with
respect to the Trust Fund Statute, the court turns to an examination of the events and
circumstances during the last few weeks of 2014 and early 2015,

Draws 1 - 14 were submitted by RJB and paid in full. Draw 14 was submitted
toward the end of November, 2014. The Payment and Draw Summary submitted as
part of Draw 14 reflects that through the course of the Project at that time, the original
GMP of $2,127,520.00 had been increased to account for changes in the work in the

Page 38 of 75

 
Case:18-01433-EEB Doc#:1 Filed:12/28/18 Entered:12/28/18 15:06:17 Page68 of 72

amount of $14,521.64, for a revised GMP of $2,142,041.64. See Ex. J17, at RJB001342. The
Payment and Draw Summary also reflects that RJB had drawn $1,928,348.30 through
Draw 14 and was 91% drawn against the Cost Control Estimate, leaving $184,632.60
available for completion. The Rallos paid the Draws 1-14 timely and in full as requested
during the course of the Project.

By Thanksgiving of 2014, Mr. Rallo had grown increasingly impatient with RJB
in relation to the delay in completion of construction. Draws 1 -14 included Change
Orders 1 - 12. Each Change Order includes a document entitled “Change of Scope”
which includes a provision for “Impact to Contract” with subcategories for “Work”,
“Schedule”, and “Cost”. The term “Schedule” includes the following description
“(Date of substantial completion set forth in the existing contract is hereby extended as
described above)”. See Ex. J21 (CO1, RJB001931). Only two of the Change Orders 1-12,
Change Order 1 and Change Order 6, adjusted the “Schedule” to extend the Contract
Time. Change Order 1 increased the time by 4 days, and Change Order 6 increased the
time by 2 days. See Ex. J21 (CO1, 4 days, CO6, 2 days). Thus, the information available
to Mr. Rallo from Draws 1-14 at the end of November reflected that the Project was
substantially behind schedule, that only 6 days of time had been authorized by Change
Order, and that 9% of the GMP remained to disburse for completion. Mr. Rallo made
clear to RJB in November that a certificate of occupancy had to be obtained prior to
Christmas so that Mr. Rallo could make use of the home over the holiday.

RJB obtained a Certificate of Occupancy from the Town of Breckenridge
December 22, 2014. The following day RJB submitted Draw 15 to Mr. Rallo requesting
payment for $127,139.23. / Mr. Rallo had previously paid $15,968 of this amount
directly to the Town of Breckenridge at RJB’s request. Mr. Rallo paid RJB an additional
$29,395.77 on December 24, 2014, and $20,000 January 19, 2015, for a total of $65,363.77.
The Rallos did not pay to RJB the remainder of Draw 15, $61,775.46. Draw 15 did not
operate to change the GMP (as adjusted previously to $2,142,041.64), and did not
increase the Contract Time. At the time of the January 19, 2015 payment, the Rallos had
paid $1,994,384.16 to or as directed by RJB on the Project. The Certificate of Occupancy

Page 39 of 75

 
Case:18-01433-EEB Doc#:1 Filed:12/28/18 Entered:12/28/18 15:06:17 Page6é9 of 72

was obtained seven months after the date for substantial completion required by the
Contract. Mr. Rallo withheld the remainder of Draw 15 because RJB had not provided
the $10,000 monthly credit as required by the Contract, had delivered the house seven
months late, and had failed to remedy alleged known defects in the house. See
Complaint, filed December 22, 2014.

After Mr. Rallo left following the holidays, RJB resumed work on the Project in
late January and submitted Draw 16 around January 23, 2015, for $26,092.98. 2 A punch
list was developed between RJB and Mr. Rallo. RJB contends that Rallo unilaterally
terminated RJB without cause on January 30, 2018. Rallo contends that RJB walked off
the job and refused to continue work without additional payment. RJB compiled and
submitted Draw 17 for $18,549.24 on February 2, 2015, along with a change order
package containing Change Orders 13-43 requesting an additional $126,889.94 to be
added to the Contract Sum and GMP for claimed changes in the scope of the work, and
for an increase in the Contract Time of 131 week days.

In early February there was lengthy telephone call between Mr. Rallo and Randy
Barrientez during which the punch list, the thirty additional change orders, and the
delay in the Project were discussed, along with other issues. Among other concerns,
Mr. Rallo by that time had been approached by several subcontractors and materials
suppliers demanding payment. Mr. Rallo offered to pay RJB $62,000 to complete the
Project, including the punch list and sent a check to RJB for that amount. Mr. Rallo later
stopped payment on the check, citing RJB’s refusal to perform as agreed. RJB
performed some minor additional work in February. Mr. Rallo paid several
subcontractors and suppliers directly. The remaining work on the Project was
completed by subcontractors working directly for Mr. Rallo.

The parties’ respective claims for breach of contract boil down to substantial

performance. In order to resolve that question, the court must consider RJB’s claimed

 

12 As noted previously, RJB was unable to locate the support documentation for Draw 16 during the
discovery period. Interestingly, Draw 15 reflected $29,060.75 in retainage held and Draw 16 reflects no
remaining retainage, implying payment.

Page 40 of 75

 
Case:18-01433-EEB Doc#:1 Filed:12/28/18 Entered:12/28/18 15:06:17 Page70 of 72

change orders both with respect to the additional claimed costs as well as justification
for the delay in substantial completion.
2. Change Orders

RJB submitted a total of forty-three Change Orders to the Rallos relating to the
Project, all as contained in Exhibit J21. It is undisputed that Change Orders 1-12 were
submitted with Draws 1-14 and paid in full by the Rallos. Change Orders 13-43 were
not submitted to the Rallos until February 6, 2015. RJB then submitted a revised version
of Change Orders 13-43 to the Rallos on March 9, 2015. The timing of the submission of
Change Orders 13-43 is contrary to the express terms of the Contract. The Contract
provides that “[RJB] shall make all claims to [the Rallos] for additional cost, extensions
of time... . at the time such claims are identified and in accordance with the Contract
Documents.” Ex. J2, Article 05. RJB followed the process required by the Contract on
the first twelve Change Orders, all of which were approved and paid in full by the
Rallos. Change Orders 13-43 include claims which span nearly the entire duration of
the Project and were not submitted “at the time such claims [were] identified.” Id.
RJB’s explanation for the delay in submitting Change Orders 13-43 was that Mr. Rallo
told them to hold all of the Change Orders until the end of the Project. Randy
Barrientez expanded on this idea by explaining that he felt bad about the foundation
wall error and was attempting to make it right with the Rallos. The evidence also
implies that Mr. Rallo and Mr. Barrientez were engaged in a collusive effort to obtain
$100,000+ from RJB’s insurer for costs relating to the foundation wall to create an offset
for extra work on the Project requested by the Rallos. Included in the evidence is a
proposed draft email to RJB’s insurance adjuster which was prepared by Randy
Barrientez and sent to Mr. Rallo in July, 2014. See Ex. Rallo 30. The draft contains a

vastly inflated cost of repair!S and the completely unfounded assertion that the repairs

 

18 The accounting records introduced into evidence at trial indicate that many of the costs identified
in the draft email were never incurred and that those costs actually incurred were substantially less (e.g.
plumbing costs were less than $5,000, not $15,000).

Page 41 of 75

 

 
Case:18-01433-EEB Doc#:1 Filed:12/28/18 Entered:12/28/18 15:06:17 Page71 of 72

resulted in a delay to the project of 342 months. The draft claims a total cost of
$122,500 (which includes $35,000 in penalties for the schedule overrun), for the
foundation error. The upshot of this evidence is that it lends some credence to Randy
Barrientez’s explanation that some changes were being held based on the idea that RJB
would submit an insurance claim and then Rallo could use the funds to offset “extras”
on the Project. This scheme did not, however, play out as there is no evidence that the
email was ever sent, much less any evidence that RJB obtained any insurance funds
during the course of the Project. Regardless, the court ultimately rejects RJB’s
explanation because it is inconsistent with RJB’s submission of Change Orders 1-12
which include work performed as late as November, 2014 and which were submitted
contemporaneous to the change in the Project’s scope as required by the Contract. It is
also contradicted by the email exchange between Mr. Rallo and Randy Barrientez in
March and April, 2014, wherein a number of changes were discussed and some
agreements were purportedly reached. See Ex. 38. The evidence is that as the
predicating changes to the scope of work occurred, RJB had all of the necessary
information to make claims for extra cost and time. And, RJB was aware of the terms
of the Contract, including both the GMP and the delay penalty. There is no justification
for the RJB’s delay in submission of the Change Orders, other than mismanagement of
the Project. Accordingly, the court finds that RJB waived its right to claim the
additional costs and time contained in Change Orders 13-43. Even if the court accepted

RJB’s position that Change Orders 13-43 were delayed at the request of Mr. Rallo, the

 

“ RJB prepared a schedule in January, well after the foundation error was discovered and the

Rallos and RJB had agreed upon and implemented remedial measures to avoid the time and expense
associated with removal and reconstruction of the wall, which reflects no delay for anything other than
the groundwater mitigation that occurred in July and August. Furthermore, many of the remedial
measures involved modifications to framing that would be constructed in any event and merely required
adjustments (e.g. furring out the concrete foundation wall would have occurred per the Plans even if the
wall was not out of square).

15 Exhibit 38 is instructive in this respect to the extent it establishes Randy Barrientez’s knowledge
of claimed changes in the scope of work nearly a year before Change Orders 13-43 were prepared and
submitted, and that he knew RJB had a basis to request an increase in the Contract Time. Indeed, in
Exhibit 33 Randy Barrientez expresses his intent to update the Project schedule after completion of rough-
ins, but no additional updated schedule was ever offered into evidence.

Page 42 of 75

 
Case:18-01433-EEB Doc#:1 Filed:12/28/18 Entered:12/28/18 15:06:17 Page72 of 72

evidence is insufficient to validate the requested increase in the Contract Price and

extension of Contract Time.

 

3. Insufficient Evidence of Agreement

In an effort to avoid waiver, RJB claims that Mr. Rallo approved Change Orders
13-43 subject to certain adjustments during a phone call with Randy Barrientez in
February, 2015, and that the revised package of Change Orders submitted in March,
2015, reflects the agreed upon version of Change Orders 13-43. The court is not
persuaded.

There is no question that there was a lengthy phone call at which the newly
requested Change Orders were discussed. It is, however, important to note that the
Rallos had already served RJB with the complaint in this matter which squarely alleges
that RJB had exceeded the GMP, failed to provide delay credits to the Rallos, and
identified several claimed construction defects. All of these allegations were raised
before RJB submitted any version of Change Orders 13-43. Moreover, Mr. Rallo was
confronted with the task of completing the Project from afar, as well as addressing the
growing list of subcontractors and materials suppliers demanding payment and
claiming they had not been paid by RJB. And, Mr. Rallo had no understanding of the
accounting deficiencies in the Project, most of which were revealed only during the
discovery process in this case. There are notes which purport to reflect agreements on
certain changer orders, as well as the revised set of change orders produced on or
around March 9, 2015, and both parties clearly wanted to find a way forward. That
said, while the court is convinced that the call occurred, the evidence is insufficient to
establish a meeting of the minds between Randy Barrientez and Mr. Rallo concerning
the change orders and there is little evidence of any performance that would tend to
corroborate such an agreement. Even if the court could overcome the absence of an
agreement, the Change Orders 13-43 have many other significant flaws which

undermine their validity.

Page 43 of 75

 
